Exhibit 10.3
AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND WAIVER
          THIS AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND WAIVER (this
“Amendment”), dated as of March 4, 2010, is entered into by and among SKECHERS
U.S.A., INC., a Delaware corporation (“Parent”), each of Parent’s Subsidiaries
identified on the signature pages hereof (such Subsidiaries, together with
Parent, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), the
lenders identified on the signature pages hereof (such lenders, and the other
lenders party to the below-defined Credit Agreement, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), and WELLS FARGO
CAPITAL FINANCE, LLC (formerly known as Wells Fargo Foothill, LLC), a Delaware
limited liability company, as a joint lead arranger and as administrative agent
for the Lenders (in such capacity, together with its successors and assigns in
such capacity, “Agent”) in light of the following:
W I T N E S S E T H
          WHEREAS, Parent, Borrowers, Lenders, Agent, BANK OF AMERICA, N.A., as
syndication agent, and BANC OF AMERICA SECURITIES LLC, as a joint lead arranger
are parties to that certain Credit Agreement, dated as of June 30, 2009, as
amended by that certain Amendment Number One to Credit Agreement and Waiver
dated as of November 5, 2009 (as further amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”);
          WHEREAS, Parent is a party to that certain Lease Agreement, dated
September 25, 2007 (as amended, the “Distribution Facility Lease”), with HF
Logistics I, LLC, a Delaware limited liability company (“HF Logistics”), for the
lease of a build-to-suit distribution center of approximately 1.8 million square
feet at Rancho Belago Corporate Center in the City of Moreno Valley, California
(the “Rancho Belago Distribution Facility”);
          WHEREAS, Borrowers have informed Agent that Parent has formed a new
wholly-owned Domestic Subsidiary, Skechers R.B., LLC, a Delaware limited
liability company (“Skechers RB”), in order to enter into a joint venture
arrangement (the “JV Arrangement”) with HF Logistics for the purpose of owning,
developing and constructing the Rancho Belago Distribution Facility, and in
furtherance of the foregoing, Skechers RB and HF Logistics have entered into
that certain Limited Liability Company Agreement of HF Logistics-SKX, LLC, dated
January 30, 2010 (the “JV LLC Agreement”);
          WHEREAS, pursuant to the JV LLC Agreement, Skechers RB and HF
Logistics have formed HF Logistics-SKX, LLC, a Delaware limited liability
company (the “JV Entity”), the Stock of which is held 50% by Skechers RB and 50%
by HF Logistics, and the parties intend that Skechers RB make an initial capital
contribution to the JV Entity of $30,000,000 in cash and that HF Logistics
convey, as its initial capital contribution, all of its interest in the property
constituting the Rancho Belago Distribution Facility;
          WHEREAS, the JV Entity is expected to enter into certain construction
loans in the amount of approximately $50,000,000, which together with the
$30,000,000 initial capital contribution provided by Skechers RB will fund the
development and construction of the Rancho Belago Distribution Facility, and
upon completion of construction, the JV Entity will refinance the construction
loans under a permanent financing arrangement;
          WHEREAS, in connection with the formation of Skechers RB and the JV
Entity, and the execution and delivery of the JV LLC Agreement and certain
related documents by Skechers RB, prior to

 



--------------------------------------------------------------------------------



 



the date hereof, the Defaults and Events of Default listed on Exhibit A hereto
may have occurred and may be continuing under the Credit Agreement (each a
“Designated Event of Default” and collectively the “Designated Events of
Default”);
          WHEREAS, Borrowers have requested that Agent and Lenders (i) make
certain amendments to the Credit Agreement to permit the JV Arrangement and
(ii) waive the Designated Events of Default; and
          WHEREAS, upon the terms and conditions set forth herein, Agent and the
undersigned Lenders are willing to accommodate Borrowers’ requests.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
          1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement,
as amended hereby.
          2. Amendments to Credit Agreement.
               (a) Schedule 1.1 of the Credit Agreement is hereby amended and
modified by amending and restating or adding (as applicable) the following
definitions in the appropriate alphabetical order:
               “Distribution Facility Lease” means that certain Lease Agreement,
dated September 25, 2007, between Parent and HF Logistics, as amended by that
certain Amendment to Lease Agreement, dated December 18, 2009, and as further
amended from time to time to the extent permitted by Section 6.7(b)(ii) of the
Agreement.
               “HF Logistics” means HF Logistics I, LLC, a Delaware limited
liability company.
               “Permitted Skechers/HF JV Acquisition” means the Acquisition by
Skechers RB of the Stock of the Skechers/HF JV Entity held by HF Logistics
pursuant to either (x) the buy-sell provisions of Article 8 of the Skechers/HF
JV LLC Agreement (as in effect on the Second Amendment Date), or (y) the right
of first offer set forth in Section 11.1.3 of the Skechers/HF JV LLC Agreement
(as in effect on the Second Amendment Date), in either such case, so long as:
               (a) no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition,
               (b) Borrowers shall have Excess Availability in an amount equal
to or greater than $50,000,000 immediately after giving effect to the
consummation of the proposed Acquisition, and
               (c) Borrowers have provided Agent with written notice of the
proposed Acquisition at least 10 Business Days prior to the exercise by Skechers
RB of its option to purchase the Stock of the Skechers/HF JV Entity held by HF
Logistics in accordance with the relevant provisions of the Skechers/HF JV LLC
Agreement (as in effect on the Second Amendment Date), and not later than 10
Business Days prior to the anticipated closing date of the proposed Acquisition,
copies of the acquisition agreement or other material documents relative to

- 2 -



--------------------------------------------------------------------------------



 



the proposed Acquisition in substantially final form, which agreement and
documents must be reasonably satisfactory to Agent.
          “Second Amendment Date” means March 4, 2010.
          “Skechers/HF JV Entity” means HF Logistics-SKX, LLC, a Delaware
limited liability company.
          “Skechers/HF JV Construction Loan” means the “Construction Loan” as
such term is defined in the Skechers/HF JV LLC Agreement (as in effect on the
Second Amendment Date).
          “Skechers/HF JV LLC Agreement” means that certain Limited Liability
Company Agreement of HF Logistics-SKX, LLC, dated January 30, 2010, between
Skechers RB and HF Logistics, as in effect on the Second Amendment Date and as
amended in compliance with the terms of the Agreement.
          “Skechers/HF JV Note” means that certain Unsecured Promissory Note,
dated January 30, 2010, issued by the Skechers/HF JV Entity to the order of
Skechers RB in the original principal amount of $1,000,000, as amended from time
to time to the extent permitted by Section 6.7(b)(ii) of the Agreement.
          “Skechers/HF JV Permanent Loan” means the “Permanent Loan” as such
term is defined in the Skechers/HF JV LLC Agreement (as in effect on the Second
Amendment Date).
          “Skechers RB” means Skechers R.B., LLC, a Delaware limited liability
company.
          “Skechers RB Initial Capital Contribution” means the initial capital
contribution in the Skechers/HF JV Entity made by Skechers RB in cash in the
amount of $30,000,000.
               (b) Schedule 1.1 of the Credit Agreement is hereby further
amended and modified by inserting the parenthetical “(other than any Permitted
Skechers/HF JV Acquisition)” after the term “Acquisition” in the introductory
paragraph to the definition of “Permitted Acquisition”.
               (c) Schedule 1.1 of the Credit Agreement is hereby further
amended and modified by (i) deleting the term “or” at the end of clause (s) of
the definition of “Permitted Dispositions”, (ii) replacing the period at the end
of clause (t) of such definition with a comma, and (iii) inserting the following
immediately after clause (t) of such definition:
          “(u) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the sale of all of the Stock of the
Skechers/HF JV Entity held by Skechers RB to HF Logistics pursuant to the
buy-sell provisions of Article 8 of the Skechers/HF JV LLC Agreement (as in
effect on the Second Amendment Date), or
          “(v) the disposition of all of the Stock of the Skechers/HF JV Entity
held by Skechers RB in connection with the dissolution and wind-up of the
Skechers/HF JV Entity pursuant to Section 13.3 of the Skechers/HF JV LLC
Agreement (as in effect on the Second Amendment Date).”

- 3 -



--------------------------------------------------------------------------------



 



               (d) Schedule 1.1 of the Credit Agreement is hereby further
amended and modified by (i) deleting the term “and” at the end of clause (t) of
the definition of “Permitted Indebtedness”, (ii) replacing the semi-colon at the
end of clause (u) of such definition with a comma, and (iii) inserting the
following immediately after clause (u) of such definition:
          “(v) the guarantee by Parent pursuant to Section 4.1.1(a) of the
Skechers/HF JV LLC Agreement (as in effect on the Second Amendment Date) of the
obligation of Skechers RB to fund the Skechers RB Initial Capital Contribution,
provided that (x) the amount payable under such guarantee shall not exceed
$30,000,000 in the aggregate, and (y) such guarantee shall be of no further
force or effect upon the termination of the Skechers/HF JV LLC Agreement, and
          “(w) Capitalized Lease Obligations owing to the lessor pursuant to the
Distribution Facility Lease in an aggregate principal amount outstanding not in
excess of $160,000,000, less the aggregate amount of principal payments made in
respect of such Indebtedness during the term of the Agreement;”
               (e) Schedule 1.1 of the Credit Agreement is hereby further
amended and modified by (i) deleting the term “and” at the end of clause (l) of
the definition of “Permitted Investments”, (ii) replacing the period at the end
of clause (m) of such definition with a comma, and (iii) inserting the following
immediately after clause (m) of such definition:
          “(n) so long as the Skechers/HF JV LLC Agreement remains in effect,
any Permitted Skechers/HF JV Acquisition, and
          “(o) so long as the Skechers/HF JV LLC Agreement remains in effect,
Investments by Skechers RB in the Skechers/HF JV Entity composed of (i) the
Skechers RB Initial Capital Contribution, (ii) a loan by Skechers RB to the
Skechers/HF JV Entity in the aggregate principal amount of $1,000,000, as
evidenced by the Skechers/HF JV Note, and (iii) so long as immediately before
and after giving effect to such Investment, (x) no Event of Default has occurred
and is continuing or would result therefrom and (y) Parent and its Subsidiaries
have Excess Availability of not less than $50,000,000, additional capital
contributions or loans by Skechers RB to the Skechers/HF JV Entity in an
aggregate amount not to exceed $10,000,000 during the term of the Agreement.”
               (f) Schedule 1.1 of the Credit Agreement is hereby further
amended and modified by adding the following sentence at the end of the
definition of “Permitted Joint Ventures”:
“Notwithstanding anything to the contrary contained in the foregoing, the
Skechers/HF JV Entity shall not constitute a Permitted Joint Venture for
purposes of this definition.”
               (g) Schedule 1.1 of the Credit Agreement is hereby further
amended and modified by (i) deleting the term “and” at the end of clause (w) of
the definition of “Permitted Liens”, (ii) replacing the period at the end of
clause (x) of such definition with a comma, and (iii) inserting the following
immediately after clause (x) of such definition:
          “(y) Liens in favor of HF Logistics on the Stock in the Skechers/HF JV
Entity held by Skechers RB arising as a result of (i) the buy-sell provisions
set forth in Article 8 of the Skechers/HF JV LLC Agreement (as in effect on the
Second Amendment Date), and (ii) the right of first offer set forth in
Section 11.1.3 of the Skechers/HF JV LLC Agreement (as in effect on the Second
Amendment Date),

- 4 -



--------------------------------------------------------------------------------



 



          “(z) the interests of the lessor under the Distribution Facility Lease
to the extent that such interests secure Indebtedness permitted under clause
(w) of the definition of Permitted Indebtedness, and so long as (i) such Lien
attaches only to the asset purchased or acquired and the proceeds thereof, and
(ii) such Lien only secures the obligations of Parent in its capacity as tenant
under the Distribution Facility Lease, and
          “(aa) Liens on the Stock in the Skechers/HF JV Entity held by Skechers
RB securing the Skechers/HF JV Construction Loan or the Skechers/HF JV Permanent
Loan, in each such case, to the extent required by the applicable lenders
thereunder.”
               (h) Schedule 1.1 of the Credit Agreement is hereby further
amended and modified by adding the following sentence at the end of the
definition of “Subsidiary”:
“Notwithstanding anything to the contrary contained in the foregoing, neither
the Skechers/HF JV Entity nor any of its Subsidiaries shall constitute
Subsidiaries of Parent or any other Loan Party for purposes of the Agreement and
the other Loan Documents; provided, however, for purposes of the calculation of
EBITDA as of any date of determination, such calculation shall be made on a cost
method assuming that all Investments made by Skechers RB in the Skechers/HF JV
Entity had been made in a non-Affiliate; provided further, however, that Parent
may elect to have all (but not less than all) of the Skechers/HF JV Entity and
its wholly-owned Subsidiaries treated as Subsidiaries of Parent for all purposes
of the Agreement and the other Loan Documents, so long as (A) Parent shall then
own, directly or indirectly, 100% of the issued and outstanding Stock of the
Skechers/HF JV Entity, (B) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (C) Parent shall have given to
Agent at least 30 days’ irrevocable prior written notice of such election, and
(D) on or prior to the effective date of such election, Parent, the Skechers/HF
JV Entity and the Subsidiaries of the Skechers/HF JV Entity shall be in
compliance with the requirements of Section 5.11(a) of the Agreement.”
               (i) Section 1.2 of the Credit Agreement is hereby amended and
modified by adding the following sentence at the end of such Section:
“For the avoidance of doubt, notwithstanding any requirements to the contrary
under GAAP, any reference to financial performance of Parent and its
Subsidiaries being determined on a consolidated basis in this Agreement or the
other Loan Documents shall be deemed not to include the financial performance of
the Skechers/HF JV Entity and its Subsidiaries so long as such Persons are not
considered Subsidiaries of Parent by operation of the final sentence of the
definition of Subsidiary.”
               (j) Section 5.11(a) of the Credit Agreement is hereby amended and
modified by adding the following proviso at the end of clause (b) in the first
sentence of such Section:
“, provided further that Skechers RB shall not be required to pledge any of its
Stock in the Skechers/HF JV Entity during the period prior to the closing of the
Skechers/HF JV Construction Loan, or during any period thereafter during which
such Stock is required to be pledged as collateral for either the Skechers/HF JV
Construction Loan or the Skechers/HF JV Permanent Loan, so long as within
10 days of (x) the closing of the Skechers/HF JV Construction Loan if the Stock
of the Skechers/HF JV Entity held by Skechers RB is not required to be pledged
as collateral for the Skechers/HF JV Construction Loan, or (y) the release of
the Lien on such Stock securing the Skechers/HF JV Construction Loan if such
Stock is not required to be pledged as collateral for the Skechers/HF JV
Permanent Loan, or (z) the release of the Lien on such Stock securing the
Skechers/HF JV Permanent Loan, Skechers RB shall provide to Agent a pledge

- 5 -



--------------------------------------------------------------------------------



 



agreement and appropriate certificates and powers or financing statements, each
reasonably satisfactory to Agent, hypothecating all of the direct or beneficial
ownership interest in the Skechers/HF JV Entity held by it, provided further
that if Skechers RB owns less than 100% of the Skechers/JV Entity, Skechers RB
shall not be required to pledge any of its Stock in the Skechers/HF JV Entity
pursuant to this Section 5.11(a) unless it has obtained the consent of HF
Logistics pursuant to Section 11.1 of the Skechers/HF JV LLC Agreement, if
necessary, which consent Skechers RB shall request upon the occurrence of any of
conditions (x), (y) or (z) above,”
               (k) Section 5.15 of the Credit Agreement is hereby amended and
modified by inserting “(provided that a Collateral Access Agreement shall not be
required for any new retail store location that is owned or operated by a Loan
Party)” immediately prior to the period at the end of such Section.
               (l) Section 6.12 of the Credit Agreement is hereby amended and
modified by (i) deleting the term “and” at the end of clause (e) of such Section
(ii) replacing the period at the end of clause (f) of such Section with “, and”,
and (iii) inserting the following immediately after clause (f) of such Section:
          “(g) (i) subject to clause (w) of the definition of Permitted
Indebtedness, transactions contemplated by the Distribution Facility Lease,
(ii) transactions contemplated by the Skechers/HF JV LLC Agreement (as in effect
on the Second Amendment Date and as amended in accordance with
Section 6.7(b)(ii) of the Agreement), and (iii) transactions contemplated by the
Skechers/HF JV Note.”
               (m) Schedules 4.1(c), 4.6(a), 4.6(b), 4.6(c), 4.12, 4.17, 4.30(b)
and 5.1 to the Credit Agreement are each hereby amended in their entirety and
replaced with the corresponding Schedules attached hereto as Exhibit B.
          3. Waiver of Designated Events of Default. Anything in the Credit
Agreement to the contrary notwithstanding, and subject to the satisfaction or
waiver of the conditions precedent set forth in Section 4 hereof, Agent and
Lenders hereby (i) waive the Designated Events of Default; provided, however,
nothing herein, nor any communications among Parent, any Borrower, any
Guarantor, Agent, or any Lender, shall be deemed a waiver with respect to any
Events of Default, other than the Designated Events of Default, or any future
failure of Parent, any Borrower or any Guarantor to comply fully with any
provision of the Credit Agreement or any provision of any other Loan Document,
and in no event shall this waiver be deemed to be a waiver of enforcement of any
of Agent’s or Lenders’ rights or remedies under the Credit Agreement and the
other Loan Documents, at law (including under the Code), in equity, or otherwise
including, without limitation, the right to declare all Obligations immediately
due and payable pursuant to Section 9.1 of the Credit Agreement, with respect to
any other Defaults or Events of Default now existing or hereafter arising.
Except as expressly provided herein, Agent and each Lender hereby reserves and
preserves all of its rights and remedies against Parent, any Borrower and any
Guarantor under the Credit Agreement and the other Loan Documents, at law
(including under the Code), in equity, or otherwise including, without
limitation, the right to declare all Obligations immediately due and payable
pursuant to Section 9.1 of the Credit Agreement.
          4. Conditions Precedent to Amendment. The satisfaction or waiver of
each of the following shall constitute conditions precedent to the effectiveness
of this Amendment:
               (a) Agent shall have received this Amendment, duly executed by
the parties hereto, and the same shall be in full force and effect.

- 6 -



--------------------------------------------------------------------------------



 



               (b) Agent shall have received the reaffirmation and consent of
each Guarantor attached hereto as Exhibit C, duly executed and delivered by an
authorized official of each Guarantor.
               (c) Agent shall have received the following: (i) a joinder to the
Guaranty and a supplement to the Security Agreement, together with appropriate
financing statements, all in form and substance reasonably satisfactory to Agent
and duly executed and delivered by Skechers RB, in satisfaction of the
requirements set forth in Section 5.11(a) of the Credit Agreement; (ii) a
certificate from the Secretary of Skechers RB (A) attesting to the resolutions
of Skecher RB’s board of directors authorizing its execution, delivery, and
performance of the Loan Documents to which Skechers RB is a party,
(B) authorizing specific officers of Skechers RG to execute the same, and
(C) attesting to the incumbency and signatures of such specific officers of
Skechers RB; and (iii) copies of Skechers RB’s Governing Documents, as amended,
modified, or supplemented to the Second Amendment Date, certified by the
Secretary of Skechers RB, and a certificate of status with respect to Skechers
RB, dated within 10 Business Days of the Second Amendment Date, such certificate
to be issued by the appropriate officer of the jurisdiction of organization of
Skechers RB, which certificate shall indicate that Skechers RB is in good
standing in such jurisdiction.
               (d) Agent shall have received copies of each of (i) the
Skechers/HF JV LLC Agreement, (ii) that certain Amendment to Lease, dated
December 18, 2009, between HF Logistics, as landlord, and Parent, as tenant, and
(iii) any other documents executed in connection therewith, duly executed and
delivered by each party thereto, as in effect on the Second Amendment Date,
which documents shall be in full force and effect, together with a certificate
of the Secretary of Parent certifying each such document as being a true,
correct, and complete copy thereof.
               (e) After giving effect to this Amendment, the representations
and warranties herein and in the Credit Agreement and the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
               (f) No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Borrower, any Guarantor, Agent, or any
Lender.
               (g) After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing or shall result from the
consummation of the transactions contemplated herein.
          5. Representations and Warranties. Each of Parent and each Borrower
hereby represents and warrants to Agent and the Lenders as follows:
               (a) It (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
in all material respects as now conducted and as proposed to be conducted, to
enter into the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby.

- 7 -



--------------------------------------------------------------------------------



 



               (b) The execution, delivery, and performance by it of this
Amendment and the performance by it of each Loan Document to which it is or will
be a party (i) have been duly authorized by all necessary action on the part of
such Borrower or Parent, as the case may be and (ii) do not and will not
(A) violate any material provision of federal, state or local law or regulation
applicable to it or its Subsidiaries, the Governing Documents of it or its
Subsidiaries, or any order, judgment or decree of any court or other
Governmental Authority binding on it or its Subsidiaries, (B) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any Material Contract of it or its Subsidiaries, except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to have a Material Adverse Change,
(C) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Borrower or any Guarantor, other than
Permitted Liens, or (D) require any approval of any Borrower’s or any
Guarantor’s interestholders or any approval or consent of any Person under any
Material Contract of any Borrower or any Guarantor, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change.
               (c) No registration with, consent, or approval of, or notice to,
or other action by, any Governmental Authority, other than registrations,
consents approvals, notices, or other actions that have been obtained and that
are still in force and effect and except for filings and recordings with respect
to the Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date, is required in connection with the due
execution, delivery and performance by it of this Amendment or any other Loan
Document to which it is or will be a party.
               (d) This Amendment is, and each other Loan Document to which it
is or will be a party, when executed and delivered by each Loan Party that is a
party thereto, will be the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
               (e) No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, or any member of the Lender
Group.
               (f) No Default or Event of Default has occurred and is continuing
as of the date of the effectiveness of this Amendment, and no condition exists
which constitutes a Default or an Event of Default.
               (g) The representations and warranties set forth in this
Amendment, the Credit Agreement, as amended by this Amendment and after giving
effect hereto, and the other Loan Documents to which it is a party are true,
correct, and complete in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).
               (h) This Amendment has been entered into without force or duress,
of the free will of each of Parent and each Borrower, and the decision of each
of Parent and each Borrower to enter into this Amendment is a fully informed
decision and such Person is aware of all legal and other ramifications of each
decision.

- 8 -



--------------------------------------------------------------------------------



 



               (i) It has read and understands this Amendment, has consulted
with and been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Amendment, has read this Amendment
in full and final form, and has been advised by its counsel of its rights and
obligations hereunder and thereunder.
          6. Release by Each Borrower and Each Guarantor.
               (a) Effective on the date hereof, each Borrower and each
Guarantor, for itself and on behalf of its successors and assigns, and any
Person acting for or on behalf of, or claiming through it, hereby waives,
releases, remises and forever discharges Agent and each Lender, each of their
respective Affiliates, and each of their respective successors in title, past,
present and future officers, directors, employees, limited partners, general
partners, investors, attorneys, assigns, subsidiaries, shareholders, trustees,
agents and other professionals and all other persons and entities to whom any
member of the Lenders would be liable if such persons or entities were found to
be liable to such Borrower or such Guarantor (each a “Releasee” and
collectively, the “Releasees”), from any and all past, present and future claims
(provided that, future claims are hereby waived, released, remised and forever
discharged solely to the extent such future claims relate, directly or
indirectly, to acts or omissions that occurred on or prior to the date of this
Amendment), suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Borrower or such Guarantor
ever had from the beginning of the world, now has, or might hereafter (provided,
that, claims that might arise hereafter are hereby waived, released, remised and
forever discharged solely to the extent such claims relate, directly or
indirectly, to acts or omissions that occurred on or prior to the date of this
Amendment) have against any such Releasee which relates, directly or indirectly,
to any acts or omissions of any such Releasee that occurred on or prior to the
date of this Amendment, which relate directly or indirectly, to the Credit
Agreement, any other Loan Document, or to the lender-borrower relationship
evidenced by the Loan Documents. As to each and every Claim released hereunder,
each Borrower and each Guarantor hereby represents that it has received the
advice of legal counsel with regard to the releases contained herein, and having
been so advised, specifically waives the benefit of the provisions of
Section 1542 of the Civil Code of California which provides as follows:
          “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”
          As to each and every Claim released hereunder, each Borrower and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law (including without limitation the laws of the state of New
York), if any, pertaining to general releases after having been advised by its
legal counsel with respect thereto.
          Each Borrower and each Guarantor acknowledges that it may hereafter
discover facts different from or in addition to those now known or believed to
be true with respect to such claims, demands, or causes of action and agrees
that this instrument shall be and remain effective in all respects
notwithstanding any such differences or additional facts. Each Borrower and each
Guarantor understands, acknowledges and agrees that the release set forth above
may be pleaded as a full and

- 9 -



--------------------------------------------------------------------------------



 



complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.
               (b) Each Borrower and each Guarantor, for itself and on behalf of
its successors and assigns, and any Person acting for or on behalf of, or
claiming through it, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee above that it will not
sue (at law, in equity, in any regulatory proceeding or otherwise) any Releasee
on the basis of any claim released, remised and discharged by such Person
pursuant to the above release. Each Borrower and each Guarantor further agrees
that it shall not dispute the validity or enforceability of the Credit Agreement
or any of the other Loan Documents or any of its obligations thereunder, or the
validity, priority, enforceability or the extent of Agent’s Lien on any item of
Collateral under the Credit Agreement or the other Loan Documents. If each
Borrower and each Guarantor or any of its respective successors, assigns, or
officers, directors, employees, agents or attorneys, or any Person acting for or
on behalf of, or claiming through it violate the foregoing covenant, such
Person, for itself and its successors, assigns and legal representatives, agrees
to pay, in addition to such other damages as any Releasee may sustain as a
result of such violation, all attorneys’ fees and costs incurred by such
Releasee as a result of such violation.
          7. Choice of Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
          THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY
HERETO WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 7.
          TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
          8. Amendments. This Amendment cannot be altered, amended, changed or
modified in any respect or particular unless each such alteration, amendment,
change or modification is made in accordance with the terms and provisions of
Section 14.1 of the Credit Agreement.

- 10 -



--------------------------------------------------------------------------------



 



          9. Counterpart Execution. This Amendment may be executed in any number
of counterparts, all of which when taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Amendment by
signing any such counterpart. Delivery of an executed counterpart of this
Amendment by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.
          10. Expenses. Each Borrower shall pay to the Agent and the Lenders all
costs, all out-of-pocket expenses, and all fees and charges of every kind in
connection with the preparation, negotiation, execution and delivery of this
Amendment any documents and instruments relating thereto. In addition thereto,
each Borrower agrees to reimburse Agent and the Lenders on demand for its costs
arising out of this Amendment and all documents or instruments relating hereto
(which costs may include the reasonable fees and expenses of any attorneys
retained by Agent or any Lender).
          11. Effect on Loan Documents.
               (a) The Credit Agreement, as amended hereby, and each of the
other Loan Documents shall be and remain in full force and effect in accordance
with their respective terms and hereby are ratified and confirmed in all
respects. The execution, delivery, and performance of this Amendment shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power, or remedy of Agent or any Lender under the Credit Agreement or
any other Loan Document. The waivers, consents and modifications herein are
limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall not excuse any non-compliance with
the Loan Documents (except as expressly stated herein), and shall not operate as
a consent to any matter under the Loan Documents. Except for the amendments to
the Credit Agreement expressly set forth herein, the Credit Agreement and other
Loan Documents shall remain unchanged and in full force and effect. The
execution, delivery and performance of this Amendment shall not operate as a
waiver (except as expressly stated herein) of or, except as expressly set forth
herein, as an amendment of, any right, power or remedy of the Lenders in effect
prior to the date hereof. The amendments and waivers set forth herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, and except as
expressly set forth herein, shall neither excuse any future non-compliance with
the Credit Agreement, nor operate as a waiver of any Default or Event of Default
(other than the Designated Event of Default). To the extent any terms or
provisions of this Amendment conflict with those of the Credit Agreement or
other Loan Documents, the terms and provisions of this Amendment shall control.
               (b) Upon and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “herein”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“therein”, “thereof” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as modified and amended
hereby.
               (c) To the extent that any terms and conditions in any of the
Loan Documents shall contradict or be in conflict with any terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.
               (d) This Amendment is a Loan Document.

- 11 -



--------------------------------------------------------------------------------



 



               (e) Unless the context of this Amendment clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or”.
          12. Entire Agreement. This Amendment, and terms and provisions hereof,
the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
          13. Integration. This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
          14. Reaffirmation of Obligations. Each of Parent and each Borrower
hereby reaffirms its obligations under each Loan Document to which it is a
party. Each of Parent and each Borrower hereby further ratifies and reaffirms
the validity and enforceability of all of the liens and security interests
heretofore granted, pursuant to and in connection with the Security Agreement or
any other Loan Document to Agent, on behalf and for the benefit of the Lender
Group and Bank Product Providers, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all collateral
heretofore pledged as security for such obligations, continues to be and remain
Collateral for such obligations from and after the date hereof.
          15. Ratification. Each of Parent and each Borrower hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Credit
Agreement and the Loan Documents effective as of the date hereof and as amended
hereby.
          16. Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
[signature pages follow]

- 12 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

            SKECHERS U.S.A., INC.,
a Delaware corporation, as Parent and as a
Borrower
      By:   /s/ David Weinberg         Name:   David Weinberg        Title:  
Chief Operating Officer        SKECHERS U.S.A., INC. II,
a Delaware corporation, as a Borrower
      By:   /s/ David Weinberg         Name:   David Weinberg        Title:  
Chief Financial Officer        SKECHERS BY MAIL, INC.,
a Delaware corporation, as a Borrower
      By:   /s/ David Weinberg         Name:   David Weinberg        Title:  
Chief Financial Officer        310 GLOBAL BRANDS, INC.,
a Delaware corporation, as a Borrower
      By:   /s/ David Weinberg         Name:   David Weinberg        Title:  
Chief Executive Officer     

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND WAIVER)

 



--------------------------------------------------------------------------------



 



            WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company,
as Agent and as a Lender
      By:   /s/ Rina Shinoda         Name:   Rina Shinoda        Title:   Vice
President     

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND WAIVER]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, NA.,
as a Lender
      By:   /s/ Stephen King         Name:   Stephen King        Title:   SVP   
 

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND WAIVER]

 



--------------------------------------------------------------------------------



 



            PNC BANK, N.A.,
as a Lender
      By:   /s/ ROBIN L. ARRIOLA         Name:   ROBIN L. ARRIOLA       
Title:   VICE PRESIDENT     

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND WAIVER]

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A,
as a Lender
      By:   /s/ PETER EHLINGER         Name:   PETER EHLINGER        Title:  
VICE PRESIDENT     

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND WAIVER]

 



--------------------------------------------------------------------------------



 



            HSBC BUSINESS CREDIT (USA) INC.,
as a Lender
      By:   /s/ Kysha A. Pierre-Louis         Name:   Kysha A. Pieree-Louis     
  Title:   Vice President     

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND WAIVER]

 



--------------------------------------------------------------------------------



 



            CIT BANK,
as a Lender
      By:   /s/ Benjamin Haslam         Name:   Benjamin Haslam        Title:  
Authorized Signatory     

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND WAIVER]

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE LEVERAGE FINANCE CORPORATION,
as a Lender
      By:           Name:           Title:        

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND WAIVER]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Wayne G. Elliott         Name:   Wayne Glen Elliott       
Title:   Vice President     

[SIGNATURE PAGE TO AMENDMENT NUMBER TWO TO CREDIT AGREEMENT AND WAIVER]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Designated Events of Default

1.   an Event of Default under Section 8.2(a) of the Credit Agreement which may
have occurred as a result of Parent’s failure to comply with the requirements of
Section 5.11(a) of the Credit Agreement in connection with the formation of
Skechers RB and the Skechers/HF JV Entity   2.   an Event of Default under
Section 8.2(a) of the Credit Agreement which may have occurred as a result of
Parent’s failure to provide Agent with copies of new Material Contracts
(including the Skechers/HF JV LLC Agreement), and amendments to existing
Material Contracts (including the Amendment to Lease Agreement, dated
December 18, 2009 (the “Distribution Facility Lease Amendment”), with respect to
the Distribution Facility Lease), in connection with the formation of the
Skechers/HF JV Entity and the transactions contemplated by the Skechers/HF LLC
Agreement, at the time specified for delivery of such copies in Section 5.14 of
the Credit Agreement   3.   an Event of Default under Section 8.2(a) of the
Credit Agreement which may have occurred as a result of Parent’s failure to
comply with Section 6.1 and Section 6.2 of the Credit Agreement caused by the
execution of Distribution Facility Lease Amendment and the resulting existence
of Capitalized Lease Obligations under the Distribution Facility Lease, and
Liens securing such Capitalized Lease Obligations, in excess of amounts
permitted under the definitions of Permitted Indebtedness and Permitted Liens  
4.   an Event of Default under Section 8.2(a) of the Credit Agreement which may
have occurred as a result of Parent’s failure to comply with Section 6.7(b) of
the Credit Agreement in connection with the execution and delivery of certain
Material Contracts, and the amendment of certain existing Material Contracts
(including the Distribution Facility Lease Amendment), in connection with the
formation of the Skechers/HF JV Entity   5.   an Event of Default under
Section 8.2(a) of the Credit Agreement which may have occurred as a result of
the making of Investments by Parent and Skechers RB in the Skechers/HF JV Entity
which were not permitted by Section 6.11 of the Credit Agreement   6.   an Event
of Default under Section 8.2(c) of the Credit Agreement which has occurred as a
result of Borrower’s failure to deliver Collateral Access Agreements with
respect to new retail store locations opened between June 30, 2009 and the
Second Amendment Date as required by Section 5.15 of the Credit Agreement   7.  
an Event of Default under Section 8.2(d) of the Credit Agreement which may have
occurred as a result of Parent’s failure to comply with Section 5.9 of the
Credit Agreement arising from the Parent’s obligation under the Distribution
Facility Lease to comply with the terms of a certain settlement agreement
entered into by the lessor under the Distribution Facility Lease in settlement
of certain pending litigation with the Sierra Club, entitled Sierra Club, a
California not-for-profit corporation v. City of Moreno Valley, Riverside
County, California Superior Court Case No. RIC519566 (the “Sierra Club
Settlement Agreement”), in connection with Parent’s lease and operation of the
Rancho Belago Distribution Facility

 



--------------------------------------------------------------------------------



 



8.   an Event of Default under Section 8.8 of the Credit Agreement which may
have occurred as a result of the representations and warranties set forth in
Sections 4.1(c), 4.5, 4.6, 4.12 and 4.17 being incorrect when made or deemed
made as a result of (i) the formation of Skechers RB, the Skechers/HF JV Entity
and Skechers Guangzhou Co. Ltd., a Chinese company, (ii) the execution and
delivery of certain new Material Contracts and amendments to certain existing
Material Contracts in connection with the formation of the Skechers/HF JV Entity
and the execution and delivery of the Skechers/HF JV LLC Agreement and Parent’s
entering into of the transactions contemplated thereunder, (iii) the making of
certain Investments by Parent in the Skechers/HF JV Entity prior to the Second
Amendment Date, and (iv) the existence of Parent’s obligations in respect of the
Sierra Club Settlement Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Schedules
[See attached]

 



--------------------------------------------------------------------------------



 



Schedule 5.1
     Deliver to Agent, with sufficient copies for the Lenders, each of the
financial statements, reports, or other items set forth below at the following
times in form reasonably satisfactory to Agent:

     
as soon as available, but in any event within 30 days (or, in the case of any
month that is also the end of a fiscal quarter, 45 days) after the end of each
month during each of Parent’s fiscal years,
  (a) an unaudited consolidated and consolidating balance sheet, income
statement, and statement of cash flow (which statements of cash flow are not
required to be prepared in accordance with GAAP) covering Parent’s, its
Subsidiaries’ and the Skechers/HF JV Entity’s operations for such period and for
the period commencing at the end of the immediately preceding fiscal year and
ending with the end of such month, and a report comparing the figures in such
financial statements with the figures in Parent’s Projections for the
corresponding periods and the figures for the corresponding periods of the
immediately preceding fiscal year, and
 
   
 
  (b) a Compliance Certificate.
 
   
as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years,
  (c) consolidated and consolidating financial statements of Parent, its
Subsidiaries and the Skechers/HF JV Entity for each such fiscal year, audited by
independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications (including any (i) “going concern” or like
qualification or exception, (ii) qualification or exception as to the scope of
such audit, or (iii) qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7 of the
Agreement), by such accountants to have been prepared in accordance with GAAP
(such audited financial statements to include a balance sheet, income statement,
and statement of cash flow and, if prepared, such accountants’ letter to
management), and
 
   
 
  (d) a Compliance Certificate.
 
   
as soon as available, but in any event within 30 days prior to the start of each
of Parent’s fiscal years,
  (e) copies of Parent’s Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, month by month, certified by the chief financial officer of Parent
as being such officer’s good faith estimate of the financial performance of
Parent, its Subsidiaries and the Skechers/HF JV Entity during the period covered
thereby.
 
   
if and when filed or provided,
  (f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports filed by Parent,
 
   
 
  (g) any other filings made by Parent or any Borrower with the SEC, and
 
   
 
  (h) any other information that is provided by Parent to its shareholders
generally.

 



--------------------------------------------------------------------------------



 



     
promptly, but in any event within 5 days after a Borrower has Knowledge of any
event or condition that constitutes a Default or an Event of Default,
  (i) notice of such event or condition and a statement of the curative action
that the Borrowers propose to take with respect thereto.
 
   
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent or any of its
Subsidiaries,
  (j) notice of all actions, suits, or proceedings brought by or against Parent
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Change.
 
   
promptly after receipt thereof by Parent or any of its Subsidiaries,
  (k) copies of all material financial information received by Parent or any of
its Subsidiaries in respect of the Skechers/HF JV Entity and copies of all
information received by Parent or any of its Subsidiaries regarding any material
deviations from the projected timing and budget for completion of the
distribution facility contemplated under the Skechers/HF JV LLC Agreement (as in
effect on the Second Amendment Date).
 
   
upon the request of Agent,
  (l) any other information reasonably requested relating to the financial
condition of Parent or its Subsidiaries.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
REAFFIRMATION AND CONSENT
     All capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to them in that certain Credit Agreement dated as of
June 30, 2009, as amended by that certain Amendment Number One to Credit
Agreement and Waiver dated as of November 5, 2009 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among SKECHERS U.S.A., INC., a Delaware corporation (“Parent”), each of
Parent’s Subsidiaries identified on the signature pages thereof (such
Subsidiaries, together with Parent and each other Subsidiary that becomes and
party thereto after the date thereof in accordance with the terms thereof, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders identified
on the signature pages hereof (such lenders, and the other lenders party to the
below-defined Credit Agreement, together with their respective successors and
permitted assigns, are referred to hereinafter each individually as a “Lender”
and collectively as the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC (formerly
known as Wells Fargo Foothill, LLC), a Delaware limited liability company, as a
joint lead arranger and as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
BANK OF AMERICA, N.A. (“BOA”), as syndication agent, and BANC OF AMERICA
SECURITIES LLC (“BOAS”), as a joint lead arranger, as amended by that certain
Amendment Number Two to Credit Agreement and Waiver, dated as of March 4, 2010
(the “Amendment”), by and among the Borrowers, the Lenders signatory thereto,
and Agent. The undersigned Guarantors each hereby (a) represents and warrants to
Agent and the Lenders that the execution, delivery, and performance of this
Reaffirmation and Consent (i) are within its powers, (ii) have been duly
authorized by all necessary action, (iii) do not and will not violate of any
material provisions of federal, state, or local law or regulation applicable to
it or its Subsidiaries or of the terms of its Governing Documents, or any order,
judgment, or decree of any court or other Governmental Authority binding on it
or its Subsidiaries, (iv) do not and will not in conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of such Guarantor except to the extent that any such
conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Change, (v) do not and will
not result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of such Guarantor, other than Permitted Liens, and
(vi) do not and will not require any approval of its interestholders or any
approval or consent of any Person under any Material Contract of such Guarantor,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change; (b) consents to the
amendment of the Credit Agreement as set forth in the Amendment and any waivers
granted therein, including, without limitation, and agrees to the terms of the
release granted in Section 6 thereof; (c) acknowledges and reaffirms its
obligations owing to Agent and the Lenders under any Loan Document to which it
is a party; (d) agrees that each of the Loan Documents to which it is a party is
and shall remain in full force and effect; and (e) ratifies and reaffirms the
validity and enforceability of all of the liens and security interests
heretofore granted, pursuant to and in connection with the Security Agreement or
any other Loan Document to Agent, on behalf and for the benefit of the Lender
Group and the Bank Product Providers, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such liens and security interests, and all collateral
heretofore pledged as security for such obligations, continues to be and remain
Collateral for such obligations from and after the date hereof. Although each of
the undersigned has been informed of the matters set forth herein and in the
Amendment and has acknowledged and agreed to same, they each understand that
neither any Agent nor any Lender has any obligations to inform it of such
matters in the future or to seek its acknowledgment or agreement to future
amendments, and nothing herein shall create such a duty. Delivery of an executed
counterpart of this

 



--------------------------------------------------------------------------------



 



Reaffirmation and Consent by telefacsimile or electronic mail shall be equally
as effective as delivery of an original executed counterpart of this
Reaffirmation and Consent. Any party delivering an executed counterpart of this
Reaffirmation and Consent by telefacsimile or electronic mail also shall deliver
an original executed counterpart of this Reaffirmation and Consent but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Reaffirmation and Consent.
     This Reaffirmation and Consent is a Loan Document.
     THE VALIDITY OF THIS REAFFIRMATION AND CONSENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

                      SKECHERS COLLECTION, LLC,
a California limited liability company    
 
               
 
      By:   SKECHERS U.S.A., INC,
Its sole member and manager    
 
               
 
      By:   /s/ David Weinberg
 
   
 
          Name: David Weinberg    
 
          Title: Chief Operating Officer    
 
                    SKECHERS SPORT, LLC,
a California limited liability company    
 
               
 
      By:   SKECHERS U.S.A., INC,
Its sole member and manager    
 
               
 
      By:   /s/ David Weinberg    
 
               
 
          Name: David Weinberg    
 
          Title: Chief Operating Officer           DUNCAN INVESTMENTS, LLC,
a California limited liability company    
 
               
 
      By:   SKECHERS U.S.A., INC,
Its sole member and manager    
 
               
 
      By:   /s/ David Weinberg    
 
               
 
          Name: David Weinberg    
 
          Title: Chief Operating Officer    
 
                    SEPULVEDA BLVD. PROPERTIES, LLC,
a California limited liability company    
 
               
 
      By:   SKECHERS U.S.A., INC,
Its sole member and manager    
 
               
 
      By:   /s/ David Weinberg    
 
               
 
          Name: David Weinberg    
 
          Title: Chief Operating Officer    

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT]

 



--------------------------------------------------------------------------------



 



                      SKX ILLINOIS LLC,
an Illinois limited liability company    
 
               
 
      By:   SKECHERS U.S.A., INC,
Its sole member and manager    
 
               
 
      By:   /s/ David Weinberg
 
   
 
          Name: David Weinberg    
 
          Title: Chief Operating Officer    

[SIGNATURE PAGE TO REAFFIRMATION AND CONSENT]

 



--------------------------------------------------------------------------------



 



Schedule 4.30(b)
Locations of Inventory and Equipment
Domestic warehouse locations
The following warehouse locations are all leased by Skechers U.S.A., Inc. from
third parties with
the exception of 1670 Champagne Avenue, which is leased from Yale Investments,
LLC.

  1.   4100 East Mission Blvd., Ontario, CA 91761     2.   1670 Champagne Ave.,
Ontario, CA 91761     3.   1661 S. Vintage Ave., Ontario, CA 91761     4.   1777
S. Vintage Ave., Ontario, CA 91761     5.   2120 S. Archibald Ave., Ontario, CA
91761

Domestic retail store locations
See attached list of domestic stores, which includes five stores (nos. 291, 294,
295, 307 and 308)
that are expected to open within the next month. All of the domestic retail
store locations are
leased by Skechers U.S.A., Inc.

 



--------------------------------------------------------------------------------



 



                                                              STORE NO.   STORE
TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX  
OPEN DATE   EXP. DATE
1
  C     2,200     Manhattan Beach   1121 Manhattan Ave   Manhattan Beach   CA  
  90268       310.318.3116       310.406.2946     6/1/95   2/15/15
 
                                                           
2
  WHS     10,140     Gardena   19000 S. Vermont Avenue   Gardena   CA     90248
      310.327.4600       310.327.5274     9/1/95   8/31/10
 
                                                           
4R
  OTL     4,490     Camarillo Promenade   620 Ventura Blvd., #1311   Camarillo  
CA     93010       805.388.1029       805.388.9603     4/23/09   1/31/20
 
                                                           
6
  C     1,531     Galleria at South Bay   1815 Hawthorne Blvd., #112   Redondo
Beach   CA     90278       310.370.7769       310.370.0490     6/1/96   6/30/16
 
                                                           
6
  OTL     2,768     Ontario Mills Outlet Mall   1 Mills Circle, #202   Ontario  
CA     91764       909.484.8733       909.484.8525     11/1/96   1/31/17
 
                                                           
7
  OTL     2,375     Gllroy Premium Outlets   8300 Arroyo Circle, #B050   Gllroy
  CA     95020       408.847.6485       408.847.6885     3/28/97   3/31/17
 
                                                           
9
  C     3,422     Sunvalley Mall   129B Sunvalley Mall, #E206   Concord   CA    
94520       925.691.5877       925.691.5878     7/1/97   1/31/11
 
                                                           
10R
  OTL     4,001     Arizona Mills   5000 Arizona Mills Circle, #250   Tempe   AZ
    85282       480.755.7888       480.755.1261     6/28/07   4/30/17
 
                                                           
11
  OTL     2,300     Woodbury Common Premium
Outlets   877 Grapevine Court   Central Valley   NY     10917       846.928.1459
      845.928.1456     3/27/98   1/31/19
 
                                                           
12
  C     1,562     Garden State Plaza   1 Garden State Plaza, #1230   Paramus  
NJ     07652       201.281.4128       201.291.4134     8/15/97   1/31/18
 
                                                           
16R
  OTL     6,000     Tanger Outlet. Riverhead II   Long Island Expressway, Exlt
73 Tanger Drive, Space #1209   Riverhead   NY     11901       631.369.5525      
631.369.3906     8/7/03   1/31/13
 
                                                           
18R
  C     3,108     Beverly Center   8500 Beverly Blvd., #643   Los Angeles   CA  
  90048       310.552.5185       310.662.5037     4/30/03   1/31/13
 
                                                           
19
  OTL     3,197     Mllpitas Mills   498 Great Mall Drive   Mllpitas   CA    
95035       408.719.8165       408.719.8255     4/1/98   4/30/15
 
                                                           
21R
  C     2,019     Irvine Spectrum   71 Fortune Drive, #852   Irvine   CA    
92618       949.450.0994       949.450.0995     5/1/08   4/30/18
 
                                                           
22
  C     2,093     The Block at Orange   20 City Blvd. J3, Space #312   Orange  
CA     92868       714.978.2951       714.939,6979     11/19/98   1/31/19
 
                                                           
23
  WHS     11,000     Tarzana   18143 Ventura Blvd.   Tarzana   CA     91356    
  818.345.1024       818.345.0662     5/1/98   1/31/13
 
                                                           
25
  OTL     3,000     Wrentham Village Premium
Outlets   1 Premium Outlets Blvd., #165   Wrentham   MA     02093      
508.384.8001       508.384.1418     5/22/98   5/31/15
 
                                                           
26
  WHS     5,600     Anahelm   1195 N. State College Blvd.   Anahelm   CA    
92806       714.956.2477       714.956.2506     8/1/98   7/31/13

 



--------------------------------------------------------------------------------



 



                                                              STORE NO.   STORE
TYPE   SO.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX  
OPEN DATE   EXP. DATE
27
  WHS     9,110     Van Nuys   6426 Van Nuys Blvd.   Van Nuys   CA     91401    
  818.989.2189       818.989.2171     6/1/98   6/25/13
 
                                                           
28
  OTL     1,898     Waikele Premium Outlets   94-792 Lumaina Street, Bldg. 2,
#213   Waipahu   HI     96797       808.880.9711       808.680.9239     7/23/98
  7/31/15
 
                                                           
29R
  C     1,972     Bridgewater Commons   400 Commons Way, #3476   Bridgewater  
NJ     08807       908.685.5808       908.252.1779     11/21/08   9/30/18
 
                                                           
30
  OTL     3,166     Fashion Outlets   32100 Las Vegas Bivd., #432   Primm   NV  
  89019       702.874.1890       702.874.1895     7/15/98   1/31/19
 
                                                           
31R
  C     3,194     The Oaks   332W. Hillcrest Drive, #LOO5   Thousand Oaks   CA  
  91360       805.557.0166       805.557.0266     6/27/08   6/30/18
 
                                                           
32
  C     1,995     Bayside Marketplace   401 Biscayne Blvd., #225O   Miami   FL  
  33132       305.358.3583       305.358.8790     10/1/98   7/31/10
 
                                                           
36
  OTL     2,970     Dolphin Mall   11401 N.W. 12th Street, #121   Miami   FL    
33172       305.591.2667       305.591.3017     3/3/01   2/28/19
 
                                                           
38
  C     1,982     Glendale Galleria   2234 Glendale Galleria   Glendale   CA    
91210       818.543..0741       818.543.0744     9/1/98   1/31/11
 
                                                           
40
  WHS     7,100     San Diego   4475 Mission Blvd., Space #A   San Diego   CA  
  92109       858.581.6010       858.581.6222     12/1/98   1/31/12
 
                                                           
41
  OTL     4,073     Katy Mills   28500 Katy Freeway, #671   Katy   TX     77494
      281.644.6500       281.644.6501     10/28/99   1/31/15
 
                                                           
42
  OTL     3,846     Concord Mills   8111 Concord Mills Blvd., #694   Concord  
NC     28027       704.979.8333       704.979.8330     9/16/99   1/31/18
 
                                                           
43
  C     4,261     Universal City Walk   1000 Universal Center Dr., #V118  
Universal City   CA     91608       818.762.9688       818.762.9317     3/25/00
  3/16/15
 
                                                           
44
  WHS     10,317     Norwalk   11033 E. Rosecrans Blvd., Space #A   Norwalk   CA
    90650       562.868.7747       582.868.6647     4/1/99   4/22/15
 
                                                           
45
  WHS     10,400     EI Monte   12017 E. Garvey Avenue, Space #A   El Monte   CA
    91733       626.454.3600       626.454.3657     10/1/99   1/31/16
 
                                                           
46
  OTL     2,912     Jersey Gardens Metro Mall   651 Kapkowskl Blvd., #2061  
Elizabeth   NJ     07201       908.820.8825       908.820.8826     12/4/99  
1/31/20
 
                                                           
47
  OTL     3,682     Opry Mills   428 Opry Mills Drive, #230   Nashville   TN    
37214       615.614.6700       615.514.6701     5/14/00   1/31/11
 
                                                           
48
  C     4,724     New York   140 W. 34th Street   New York   NY     10001      
646.473.0490       646.473.0491     6/4/00   6/30/17

 



--------------------------------------------------------------------------------



 



                                                              STORE NO.   STORE
TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX  
OPEN DATE   EXP.DATE
49
  OTL     3,817     Orlando Premium Outlets   8200 Vineland Ave., #1229  
Orlando   FL     32821       407.477.0029       407.477.0031     6/8/00  
1/31/20
 
                                                           
50
  OTL     4,267     Arundel Mills   7000 Arundel Mills Circle   Hanover   MD    
21076       443.755.888       443.755.8885     11/17/00   1/31/11
 
                                                           
51
  OTL     9,000     Las Americas   4345 Camino de la Plaza, #330   San Diego  
CA     92173       619.934.7340       619.934.7342     11/15/01   11/30/13
 
                                                           
52
  OTL     3,792     Franklin Mills   1701 Franklin Mills Circle, #202  
Philadelphia   PA     19164       215.501.0710       215.501.0713     7/26/01  
1/31/12
 
                                                           
53
  OTL     2,011     Desert Hills Premium Outlets   48400 Seminole Drive, #408  
Cabazon   CA     92230       951.922.9301       951.922.0852     6/29/00  
6/31/15
 
                                                           
54
  WHS     8,932     Westhelmer Square Center   6518 Westhelmer Road   Houston  
TX     77057       713.977.1174       713.977.186     8/2/02   1/31/13
 
                                                           
55
  OTL     2,389     Folsom Premium Outlets   13000 Folsom Blvd., #1215   Folsom
  CA     95630       916.608.2209       916.608.2216     8/17/00   7/31/10
 
                                                           
56
  WHS     9,596     Huntington Park   6202 Pacific Blvd.   Huntington Park   CA
    90255       323.682.3293       323.682.0523     2/10/01   2/28/11
 
                                                           
57
  WHS     12,000     Halleah   3301 W. Okeechobee Road   Hialeah   FL     33012
      305.817.1970       305.817.1969     11/19/00   1/31/11
 
                                                           
58
  WHS     7,200     San Francisco   2600 Mission Street   San Francisco   CA    
94110       415.401.6211       415.401.6216     12/17/00   12/31/10
 
                                                           
59
  WHS     10,000     Houston   8460 Gulf Freeway   Houston   TX     77017      
713.847.9327       713.847.9236     12/17/00   6/30/11
 
                                                           
60
  WHS     12,669     Leon Valley   5751 N.W. Loop 410   Leon   TX     78238    
  210.256.216       210.256.2161     2/8/01   3/31/15
 
                                                           
61
  WHS     10,400     The Edgewood Center   422 S. Azusa Avenue   Azusa   CA    
91702       626.812.0693       626.815.2553     5/23/02   5/31/12
 
                                                           
63
  OTL     3,783     Grapevine Mills   3000 Grapevine Mills Parkway, Space #G  
Grapevine   TX     76051       972.539.3117       972.539.8422     6/10/01  
1/31/17
 
                                                           
64
  WHS     10,000     San Antonio   903 S.W. Military Drive   San Antonio   TX  
  78221       210.927.7664       210.927.7830     6/26/01   6/25/11
 
                                                           
65
  WHS     8,681     Long Beach   2550 Long Beach Blvd.   Long Beach   CA    
90806       862.490.2504       562.490.2505     6/18/01   6/30/11
 
                                                           
66
  WHS     9,900     Waterford Lakes Town Center   517 N. Alafaya Trail   Orlando
  FL     32828       407.207.1239       407.207.2136     3/22/01   3/31/11
 
                                                           
67
  OTL     3,389     Discover Mills   5900 Sugarloaf Parkway, #225  
Lawrenceville   GA     30043       678.847.6155       678.847.5157     11/2/01  
1/31/12

 



--------------------------------------------------------------------------------



 



                                              STORE NO.   STORE TYPE   SQ. FT.  
LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP.
DATE
68
  WHS   7,910   Snapper Creek   7174-7186 S.W.117thAve.   Mlami   FL   33183  
305.270.1792   305.270.8508   3/24/01   9/30/12
 
                                           
69
  WHS   9,853   Mlami Gateway   805,825 N.W.167thStreet   Mlami   FL   33169  
306.627.0635   306.627.0536   7/26/01   1/31/12
 
                                           
70
  C   3,858   Woodfield Mall   G.308 Woodfield Shopping center   Schaumburg   IL
  60173   847.413.0211   847.413.0211   11/1/01   1/31/11
 
                                           
71
  C   3,200   The Shops at Willow Bend   6121 West Park Blvd.,#B116   Plano   TX
  75093   469.366.0149   469.388.0181   8/3/01   1/31/11
 
                                           
72
  C   3,416   London. SHECHERS USA, LTD   291A & 291C Oxford Street   London  
England   W1C 2DT   44.207.4097.087   44.207.4099.341   3/1/01   10/3/11
 
                                           
73
  C   3,467   Paris. SKECHERS USA FRANCE SAS   16.18 Rue Berger   Paris   France
  75001   33.142.367.225   33.142.367.245   5/17/01   7/31/17
 
                                           
74
  C   2,476   CentrO’Mall SKECHERS USA Deutschland GmgH   Neue Mitte, Space
#B018   Oberhausen   Germany   46047   49.208.8106.155   49.208.8106.151  
3/15/01   3/31/11
 
                                           
75
  OTL   3,583   Colorado Mills   14500W.ColfaxAvenue,#259   Lakewood   CO  
80401   720.497.0141   720.497.0143   11/14/02   1/31/13
 
                                           
77
  C   3,750   Third Street Promenade   1343 3rd Street Promenade   Santa Monica
  CA   90401   310.899.0151   310.899.9840   8/17/01   5/31/21
 
                                           
78
  OTL   5,282   Belz Canovanaa   18400 State Rd. #3, Space #051   Canovanas   PR
  00729   787.886.0505   787.886.0515   8/16/01   8/31/11
 
                                           
79
  OTL   5,000   Las Vegas Outlet Center   7400 Las Vegas Blvd.,South, #241  
LasVegas.   NV   89123   702.492.0592   702.492.0594   7/25/01   7/31/11
 
                                           
80
  OTL   3,500   Tanger Outlet. San Marcos   4015 Interstate 35 South, #1070  
San Marcos   TX   78666   612.363.4046   512.363.4012   7/14/01   7/31/11
 
                                           
81
  C   1,800   Partridge Creek   17420 Hall Road, #142   Clinton Township   MI  
48038   586.228.0804   586.228.0809   10/18/07   1/31/17
 
                                           
82
  OTL   4,585   Tanger Outlet. Lancaster   201 Stanley K.Tanger Blvd.  
Lancastar   PA   17602   717.393.2897   717.393.4791   11/21/01   11/30/11
 
                                           
83
  WHS   9,666   Los Angeles   5191 Whittler Boulevard   Los Angales   CA   90022
  323.264.4700   323.264.4746   12/19/01   12/31/11
 
                                           
84
  WHS   13,305   EI Cerrito   5805 Cutting Blvd.   EI cerrito   CA   94530  
510.235.1123   510.235.1218   9/20/01   4/30/13
 
                                           
86
  OTL   3,500   Tanger Outlet Center Kittery II   360 US Route 1, Unit101  
Kittery   ME   03904   207.439.0566   207.439.3049   6/20/03   5/31/13
 
                                           
87
  C   2,400   Twelve Oaks   27500 Novi Road, #126   Novi   MI   48377  
248.380.7020   248.380.7224   9/28/07   1/31/17

 



--------------------------------------------------------------------------------



 



     

                                                              STORE NO.   STORE
TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX  
OPEN DATE   EXP. DATE
88
  OTL     6,000     Queens Place   88.01 Queens Blvd., #121   Queens Center   NY
    11373       718.699.2773       718.699.0683     11/2/01   9/30/11
 
                                                           
89
  OTL     3,511     Sun Valley Factory Shoppes   7051 S. Desert Blvd., #A-145  
Canutillo   TX     79835       915.877.2002       915.877.2086     10/10/07  
10/31/12
 
                                                           
90
  C     2,995     The Plaza at the King of Prussia   160 North Gulph Road, #2057
  King of Prussia   PA     19406       610.337.7366       610.337.7822    
11/15/01   3/31/16
 
                                                           
91
  WHS     10,512     Fresno   86 E. Shaw Avenue   Fresno   CA     93710      
559.221.0399       559.221.0699     5/3/02   5/31/12
 
                                                           
92
  C     3,707     Mall of America   214 North Garden   Bloomington   MN    
55425       952.854.3000       952.854.8515     7/19/02   7/31/12
 
                                                           
93
  OTL     3,414     Carlsbad Premium Outlets   5610 Paseo Del Norte, #105  
Carlsbad   CA     92008       760.918.0040       760.918.0057     5/16/02  
5/31/12
 
                                                           
94
  OTL     3,500     Tanger Outlet Center Wisconsin
Dells   210 Gasser Road, #1030   Baraboo   WI     53913       608.253.2024      
608.253.2025     7/28/06   7/31/11
 
                                                           
95
  C     3,019     Florida Mall   8001 S. Orange Blossom Trail, #312   Orlando  
FL     32809       407.851.0900       407.851.6773     8/22/02   1/31/13
 
                                                           
96
  OTL     4,527     Tanger Outlet, Myrtle Beach   10827 Kings Road, #895   N.
Myrtle Beach   SC     29572       843.449.7473       843.449.6684     6/28/02  
6/30/12
 
                                                           
97
  WHS     8,000     Washington Square   4801 W. North Ave.   Chicago   IL    
60639       773.489.9901       773.489.9902     3/13/03   5/31/13
 
                                                           
99
  OTL     4,550     Steinway Street   31.01 Steinway Street   Astoria   NY    
11103       718.204.0040       718.204.2583     4/11/02   1/31/12
 
                                                           
100
  C     6,372     Times Square, Reuters Building   3 Times Square   New York  
NY     10036       212.869.9550       212.869.9548     1/11/03   8/31/12
 
                                                           
102
  WHS     8,000     El Paso   6100 Montana Avenue, Suite A   El Paso   TX    
79925       915.774.0002       915.774.0026     3/6/03   4/30/13
 
                                                           
103
  C     2,781     Houston Galleria II   5085 Westheimer, #B3615   Houston   TX  
  77056       713.623.8660       713.623.0784     6/27/03   1/31/14
 
                                                           
104
  C     3,165     Tyson’s Corner   1961 Chain Bridge Rd., Space #D12L   McLean  
VA     22101       703.790.5520       703.790.5542     10/4/02   10/31/12
 
                                                           
105
  C     2,650     The Trafford Centre   153 Regent Crescent Unit 59   Manchester
  England   M17 8AA     01.61.749.9742       01.61.749.9743     11/18/02  
11/17/17
 
                                                           
107
  C     3,247     Ala Moana Shopping Center   1450 Ala Moana Blvd, #2033  
Honolulu   HI     96814       808.941.0660       808.941.664     10/4/02  
1/31/12
 
                                                           
109
  C     3,358     Toronto Eaton Centre   220 Yonge Street, Space A.043   Toronto
  Canada     M5B 2H1       416.351.9449       416.351.9229     11/21/02  
10/31/12

 



--------------------------------------------------------------------------------



 



     

                                                              STORE NO.   STORE
TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX  
OPEN DATE   EXP. DATE
111
  OTL     3,001     Prime Outlets at
Grove City   Grove City Factory Shops #1020 1911
Leesburg-Grove City Road   Grove City   PA     16127       724.748.3647      
724.748.4674     11/14/02   11/30/12
 
                                                           
112
  C     2,846     Roosevelt Fields   630 Old Country Road, #1064   Garden City  
NY     11530       516.873.7267       516.873.8028     1/13/03   1/31/13
 
                                                           
113
  WHS     7,200     McLendon Plaza   10255 N. Freeway #F   Houston   TX    
77037       281.988.5796       281.999.0317     5/1/03   4/30/14
 
                                                           
114
  OTL     3,155     Las Vegas Premium
Outlet   905 S. Grand Central Parkway, #1720   Las Vegas   NV     89106      
702.383.4081       702.383.4063     8/1/03   7/31/13
 
                                                           
115
  C     3,600     Bull Ring   Unit SU722 Upper Mall East, The
Bull Ring   Birmingham   England   B5 4BF     44.0121.643.5686            
8/4/03   8/3/18
 
                                                           
116
  C     2,500     Town Center at Boca
Raton   6000 Glades Rd. #1131   Boca Raton   FL     33431       561.368.1622    
  561.368.1760     2/13/03   2/28/13
 
                                                           
117
  OTL     3,200     Cheshire Oaks Outlet   Cheshire Oaks Outlet Village,
Block A Unit 36 Klnsey Road,
SOUTH WIRRAL Ellesmere Port   Merseyside   England   CH65 9JJ    
44.0151.358.8105             7/17/03   5/21/13
 
                                                           
119
  WHS     11,250     Southgate Mall   4260 Florin Rd., Unit B103   Sacramento  
CA     95823       916.424.8783       916.424.8744     6/20/03   4/30/13
 
                                                           
120
  WHS     10,251     Pavillions at San Mateo   4900 Cutler Ave. NE Space #E1  
Albuquerque   NM     87110       505.884.1191       505.884.8077     5/29/03  
5/31/13
 
                                                           
121
  OTL     3,894     Tanger Outlet Center
Five Oaks   1645 Parkway, #1390   Seviervllie   TN     37862       865.453.9911
      865.453.9916     8/14/03   7/31/13
 
                                                           
122
  WHS     8,196     Pine Trail Square Mall   1951 A North Military Trail   West
Palm Beach   FL     33409       581.881.6831       581.881.8841     8/7/03  
8/31/13
 
                                                           
123
  OTL     3,200     Jackson Outlet Village   537 Monmouth Road, Suite 116A,
Space 142   Jackson   NJ     08527       732.928.3636       732.928.6906    
11/20/03   5/31/13
 
                                                           
124
  OTL     3,000     St. Augustine Outlet Center   2700 State Road 16, #813   St.
Augustine   FL     32092       904.819.9376       904.819.9381     7/17/03  
7/31/13
 
                                                           
125
  OTL     3,718     Carolina Premium
Outlets   1025 Industrial Park Drive, #740   Smithfield   NC     27577      
919.989.2133       919.989.3014     6/21/03   6/30/13
 
                                                           
126
  C     2,486     Fashion Show Las Vegas   3200 Las Vegas Boulevard, South,
#1240   Las Vegas   NV     89109       702.696.9906       702.696.1247    
11/15/03   1/31/14
 
                                                           
127
  C     3,276     Amsterdam   Kalverstraat 153.155   Holland   Netherlands  
1012 XB     31 20 528 7272       31205285011     1/15/03   1/14/13
 
                                                           
128
  C     3,197     Skechers USA   C.C. Xanadu —Local 340 Autovia A5, KM 23,500
28939 Arroyomollnos   Madrid   Spain             34 91 647 9771       34 91 647
9776     2/1/03   5/15/13
 
                                                           
129
  WHS     8,624     Clearwater Mall   2663 Gulf To Bay Blvd., #910   Clearwater
  FL     33759       727.791.4048       727.726.6092     10/30/03   10/31/13

 



--------------------------------------------------------------------------------



 



                                                              STORE NO.   STORE
TYPE   SQ.FT.   LOCATION NAME   ADRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN
DATE   EXP.DATE
130
  OTL     3,500     Tanger Outlet Center Charieston   4840 Tanger Outlet Blvd,
#501   Charieston   SC     29418       843,554,8175       843.554.8177    
8/4/06   8/31/11
 
                                                           
132
  WHS     5,512     Aurora City Place   130 S. Abllene St., SM.3   Aurora   CO  
  80012       303,334.5767       303.367.2552     7/24/03   7/31/13
 
                                                           
133
  C     2,553     The Corner Mail   417 Washington St.   Boston   MA     02108  
    617.423.0412       617.423.2575     9/26/03   7/31/13
 
                                                           
134
  WHS     6,150     Dale Mabry   3804 W.Linebaugh Ave.,
UPS SHIPMENTS: Use Zip Code 33624   Tampa   FL     33618-8702       813.265.9133
      813.960.9385     11/3/03   10/31/13
 
                                                           
135
  OTL     3,065     Fashion Outlets of Niagara   1900 Milltary Road, #12  
Niagara Falls   NY     14304       716.297.5484       716.297.4275     7/31/03  
7/31/13
 
                                                           
137
  OTL     3,100     Vaughan Mills   1Bass Pro Mills Drive, #214 Ontario  
Toronto   Canada     L4K5W4       905.760.0101       905.760.8077     6/1/05  
5/31/15
 
                                                           
138
  C     4,005     Dusseldorf   Flingerstrabe 50   Dusseldorf   Germany     40213
      49.211.1365686       49.211.1365687     9/9/03   5/31/13
 
                                                           
139
  OTL     3,380     Silver Sands Factory Stores   10676 Emeraid Coast Parkway
West, #139   Destin   FL     32550       850.650.0387       850.650.0951    
7/2/03   7/31/13
 
                                                           
140
  WHS     8,891     North Creek Plaza   7901 San Dario Avenue, Unit A   Lardeo  
TX     78045       956.796.1531       956.729.1862     3/1/07   2/29/12
 
                                                           
141
  OTL     3,399     Potomac Mills   2700 Potomac Mills Circle, #555   Prince
William   VA     22192       703.490.5546       703.490.5760     5/28/04  
1/31/15
 
                                                           
142
  OTL     3,748     Sawgrass Mills   12801 West Sunrise Blve., #539   Sunrise  
FL     33323       954.838.9337       954-838.0162     7/23/04   1/31/15
 
                                                           
143
  OTL     3,159     St. Louis Mills   5555 St. Louis Mills Blvd., #532  
Hazelwood   MO     63042       314.227.5868       314.227.5870     5/21/04  
1/31/15
 
                                                           
144
  OTL     3,287     Jersey Shore Premium Outlets   1 Premium Outlets Bivd., #221
  Tinton Fails   NJ     07753       732.695.1919       732.695.1994     11/13/08
  1/31/14
 
                                                           
145
  OTL     3,214     Seattle Premium Outlets   10600 Qull ceda Blvd., #715  
Tulallp   WA     98271       360.716.3886       360.716.3888     5/5/05  
5/31/15
 
                                                           
146
  OTL     3,500     Tanger Outlet Center Foley   2601 S Mckenzie St., #488  
fotey   AL     36535       251-943-9101       251-943-9104     11/18/05  
11/30/10
 
                                                           
147
  OTL     4,000     Rehoboth I Tanger Outlets   35000 Midway Outlet Drive, #204
  Rehoboth Beach   DE     19971       302.644.6834       302.644.6836     7/1/05
  6/30/16
 
                                                           
148
  OTL     4,000     Locust Grove Tanger Outlet Center   1000 Tanger Drive, #624
  Locust Grove   GA     30248       770.288.2011       770.288.2016     8/19/05
  8/31/15
 
                                                           
149
  OTL     3,380     Great Lakes Crossing   Store Address: 4000 Baidwin Road,
Shipping Address: 4544 Baldwin Road   Aubum Hills   MI     48326      
248.972.0807       248.972.0829     6/8/05   1/31/15





--------------------------------------------------------------------------------



 



     

                                                              STORE NO.   STORE
TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX  
OPEN DATE   EXP. DATE
150
  OTL     2,498     North Georgia Premium
Outlets   800 Highway 400 South, #1050   Dawsonville   GA     30534      
706.216.1262       706.216.1362     7/15/05   7/31/10
 
                                                           
151
  OTL     3,168     Clinton Crossing Premium
Outlets   20-A Killingworth Tumplke, #410   Clinton   CT     06413      
860.664.3833       860.664.3848     8/4/05   7/31/15
 
                                                           
152
  C     3,045     Bellevue Square   575 Bellevue Square, #240   Bellevue   WA  
  98004       425.688.7601       426.688.7606     7/29/05   6/30/15
 
                                                           
153
  OTL     3,350     Tllton   120 Laconia Road, #306   Tllton   NH     03276    
  603.286.1247       603.286.9314     8/19/05   8/31/10
 
                                                           
154
  OTL     3,320     Round Rock Premium
Outlets   4401 North IH-35, Suite #729   Round Rock   TX     78664      
512.8690.3090       512.819.9080     8/3/06   8/31/10
 
                                                           
155
  C     2,700     Gaslamp   480 5th Avenue, #2-110 and 2-111   San Diego   CA  
  92101       619.238.0912       619.238.4749     6/29/06   8/31/16
 
                                                           
156
  C     1,995     Burbank Colleotlon   152 E. Paim Avenue, #214   Burbank   CA  
  91502       818.524.2108       818.524.2106     2/26/09   1/31/19
 
                                                           
157
  OTL     3,569     Branson Tanger Outlet
Center   300 Tanger Boulevard, #501   Branson   MO     65616       417.339.1304
      417,339.1308     8/31/05   8/31/15
 
                                                           
158
  C     2,012     The Pier at Ceasars   One Atlantic Ocean, #BW-236   Atlantic
City   NJ     08401       609.345.7980       609.449.0369     10/19/06  
12/31/16
 
                                                           
159
  C     2,370     Westfield Topanga Plaza   6600 Topanga Canyon Blvd., #43A  
Canoga Park   CA     91303       818.887.1827       818.887.5740     3/1/07  
6/30/17
 
                                                           
160
  C     2,360     Vegas Town Square   6605 South Las Vegas Blvd, #B-139   Las
Vegas   NV     89119       702.361.8958       702.407.8463     11/14/07  
11/30/17
 
                                                           
161
  C     2,456     North Park Center   2112 NorthPark Center   Dallas   TX    
75225       214.360.9303       214.360..9609     4/7/06   4/30/16
 
                                                           
162
  OTL     4,250     Rio Grande Outlet Center   5001 East Expressway 83, Suite
#712   Mercedes   TX     78570       959.595.2011       956.565.2034     11/2/06
  11/30/11
 
                                                           
163
  OTL     3,600     Park City Factory Outlets Tanger   6699 North Landmark Dr.  
Park City   UT     84098       436.655.3912       435.655.3917     1/20/06  
1/31/11
 
                                                           
164
  OTL     3,075     Osage Beach Premium
Outlets   4540 Highway 54 Space Q1   Osage Beach   MO     65065      
573.348.1883       573.348.4425     5/19/06   5/31/11
 
                                                           
165
  c     2,531     Hollywood & Highland
Center   6801 Hollywood Boulevard, #B3-326B   Hollywood   CA     90028      
323.382.0108       323.382.0124     6/28/06   4/30/16
 
                                                           
166
  c     2,700     Summlt Slerra   13986 S Virginia St, #803   Reno   NV    
89511       775.853.3330       775.853.3371     10/4/06   10/31/16





--------------------------------------------------------------------------------



 



                                              STORE NO.   STORE TYPE   SQ.FT.  
LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE  
EXP.DATE
167
  C   1,803   Del Amo Fashion Center   3 Del Amo Fashion Center, #83   Torrance
  CA   90503   310.793.2474   310.793.2484   9/14106   1/31/17
 
                                           
168
  C   2,466   Tempe Market Place   2000 E. Rio Salado Parkway, #1074   Tempe  
AZ   85281   480.966.2663   480.966.2664   8/23/07   8/31/17
 
                                           
169
  C   2,708   Queens Center Mall   90-15 Queens Blvd, #2008   Elmhurst   NY  
11373   718.592.4073   718.592.2418   7/20/06   1/31/17
 
                                           
170
  C   2,322   Woodbridge Center   2335 Woodbridge Center   Woodbridge   NJ  
07095   732.726.0920   732.726.0938   8/30/06   1/31/17
 
                                           
171
  C   2,465   West Edmonton Mall   8882-170 Street Unit R-113, Edmonton  
Alberta   Canada   T5T 4M2   780.481.1277   780.481.8012   7/12/06   8/30/16
 
                                           
172
  OTL   3,515   Atlantic City Outlets   121 N. Arkansas, #316   Atlantic City  
NJ   08401   609.344.2850   609.344.2852   8/30/07   7/31/17
 
                                           
173
  OTL   3,500   Prlme Orlando   4967 International Dr., Suite 3A-4.1   Orlando  
FL   32819   407.370.2945   407.370.2947   8/11/07   8/31/17
 
                                           
174
  C   2,500   Cherry Creek   3000 East First Ave., #134   Denver   CO   80206  
303.333.1864   303.333.1871   9/28/06   1/31/16
 
                                           
175
  C   2,247   International Plaza   2223 N. West Shore Blvd., #184   Tampa   FL
  33607   813.871.5970   813.871.5973   10/05/06   1/31/16
 
                                           
176
  C   2,483   Promenade Shops at Dos Lagos   2785 Cabot Drive, #7-145   Corona  
CA   92883   951.277.0484   951.277.1255   1/18/07   1/31/17
 
                                           
177
  C   2,687   Arrowhead Towne Center   7700 West Arrowhead Towne Center, #1061  
Phoenix   AZ   85308   623.979.9040   623.979.9628   10/11/06   10/31/16
 
                                           
178
  C   2,184   Tyrone Square   6901 22nd Avenue North, #492A   St. Petersburg  
FL   33710   727.345.1061   727.346.3630   12/7/08   1/31/17
 
                                           
179
  OTL   3,600   Albertville Premium Outlets   6415 Labeaux Ave NE Space B230  
Albertville   MN   55301   763.488.1556   763.488.1557   9/21/06   9/30/11
 
                                           
180
  C   2,359   Northshore Mall   210 Andover St. #E125   Peabody   MA   01960  
978.531.7019   978.531.7046   4/24/08   1/31/19
 
                                           
181
  C   1,735   Mall at Rockingham   99 Rockingham Park Blvd., #E-159   Salem   NH
  03079   603.893.1697   603.893.2348   1/10/07   1/31/17
 
                                           
182
  C   2,332   Mall of New Hampshire   1500 S. Willow Street, #S-165   Manchester
  NH   03103   603.629.9647   603.629.9659   11/29/06   1/31/17
 
                                           
183
  C   1,858   Solomon Pond   601 Donald Lynch Blvd., #S-132   Marlborough   MA  
01752   508.481.8042   508.481.8627   1/17/07   1/31/17
 
                                           
184
  C   2,009   Anahelm Gardenwalk   321 West Katella Ave., #143   Anahelm   CA  
92808   714.533.9621   714.533.3779   5/29/08   5/31/18

 



--------------------------------------------------------------------------------



 



     

                                                              STORE NO.   STORE
TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX  
OPEN DATE   EXP.DATE
185
  OTL     3,066     Hilton Head Factory
Outlet Center   1414 Fording Island
Road, #A130   Bluffton   SC     29910       843.837.2344       843.837.2347    
3/15/07   3/31/12
 
                                                           
186
  OTL     3,500     Gonzales Outlet
Center   2210 S. Tanger Blvd., #205   Gonzales   LA     70737       225.644.4555
      225.644.3248     11/20/07   11/30/12
 
                                                           
187
  OTL     3,500     Tanger Outlet
Center, Washington,
PA   2200 Tanger Blvd., #701   Washington   PA     15301       724.228.8823    
  724.228.8825     8/29/08   8/31/13
 
                                                           
188
  WHS     7,087     Valley Plaza
Shopping Center   1523 West Main Street, Suite A   El Centro   CA     92243    
  760.353.8873       760.353.5911     12/7/06   12/31/16
 
                                                           
189
  C     2,499     Freehold Raceway
Mall   3710 Route 9, Space
#G-220   Freehold   NJ     07728       732.625.1451       732.625.1458    
2/21/07   12/31/16
 
                                                           
190
  OTL     3,000     Chicago Premium
Outlets   1650 Premium Outlets Blvd., #207   Aurora   IL     60502      
630.236.1118       630.236.1120     6/21/07   4/30/17
 
                                                           
192
  OTL     3,302     Prime Outlets at
Pleasant Prairie   11211 120th Ave., #579   Pleasant Prairie   WI     53158    
  262.857.9250       262.857.9470     3/22/07   3/31/17
 
                                                           
193
  C     1,920     Barton Creek Square   2901 Capital of Texas Highway, #N01C  
Austin   TX     78746       512.732.1882       512.732.1821     8/23/07  
1/31/18
 
                                                           
194
  C     1,909     Pheasant Lane Mall   310 Daniel Webster
Highway, #W267A   Nashua   NH     03060       603.891.1031       603.891.1045  
  4/5/07   1/31/18
 
                                                           
195
  C     2,412     Edison Mall   4125 Cleveland Ave., #1470B   Fort Myers   FL  
  33901       239.939.4911       239.939.2533     5/24/07   1/31/18
 
                                                           
196
  OTL     3,000     Leesburg Corner
Premium Outlets   241 Fort Evans Road,
NE, #1233   Leesburg   VA     20176       703.779.2650       703.779.8497    
5/17/07   4/30/17
 
                                                           
197
  OTL     3,497     Philadelphia
Premium Outlets   18 Lightcap Road,
#1071   Pottstown   PA     19464       610.326.9733       610.326.9735    
11/8/07   11/30/12
 
                                                           
198
  OTL     3,500     Tanger Outlet
Center Barstow   2796 Tanger Way,
#350   Barstow   CA     92311       760.253.3707       760.253.3708     12/13/07
  12/31/12
 
                                                           
199
  C     1,992     Arden Fair   1689 Arden Way,
#2042   Sacramento   CA     96815       916.925.0980       916.925.8122    
5/24/07   5/31/17
 
                                                           
200
  C     2,658     Aventura Mall   19575 Biscayne Blvd., #1323   Aventura   FL  
  33180       305.682.9221       305.682.9224     6/28/07   3/31/17
 
                                                           
201
  C     2,414     Northgate Mall   401 NE Northgate
Way, #533C   Seattle   WA     98125       206.362.2930       206.362.3865    
10/30/07   1/31/18
 
                                                           
202
  C     2,000     The Shops at
Mission Viejo   555 The Shops at
Mission Viejo,
#934B   Mission Viejo   CA     92691       949.365.1258       949.365.0734    
8/15/07   1/31/18
 
                                                           
203
  C     2,132     Plaza Bonita   3030 Bonita Plaza
Road, #2276   National City   CA     91950       619.267.8053       619.267.2384
    7/1/08   1/31/19





--------------------------------------------------------------------------------



 



     

                                                      STORE NO.   STORE TYPE  
SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE ZIP   PHONE FAX   OPEN DATE  
EXP.DATE   204     C     2,259     South Park Center  
500 Southpark Center Drive, #HL68
  Strongsville   OH   44136   440.238.6517   440.238.6533   5/24/07   1/31/18  
  206     C     1,986     Great Northern Mall  
4954 Great Northern Mall Blvd., #802
  North Olmstead   OH   44070   440.734.3465   440.734.3630   8/16/07   1/31/18
    208     OTL     2,750     North Bend Factory Stores  
461 South Fork Ave. #421A1
  North Bend   WA   98045   425.888.8860   425.888.8863   5/24/07   5/31/17    
209     OTL     2,426     Factory Store at Camarillo Outlet  
740 E. Ventura Blvd, #512
  Camarillo   CA   93010   806.389.7424   805.389.7430   6/21/07   6/30/17    
210     C     2,527     Dadeland Mall  
7535 Dadeland Mall, #3030
  Miami   FL   33156   786.268.1088   786.268.1168   8/9/07   1/31/18     211  
  C     2,003     Clelo Vista Mall  
8401 Gateway Blvd. West, #G04A
  El Paso   TX   79925   915.781.7766   915.781.7765   5/8/08   1/31/19     212
    WHS     8,998     Hillside Plaza  
725 Broadway (Route 1 South)
  Saugus   MA   01906   781.231.1000   781.231.1162   10/16/07   8/31/17     213
    WHS     6,000     Pacific Town Center  
850 w. Hammer Lane
  Stockton   CA   95210   209.952.4519   209.952.5861   9/22/07   8/31/12    
215     C     2,310     Annapolls Mall  
2002 Annapolls Mall, #1225
  Annapolls   MD   21401   410.573.9229   410.573.9433   11/1/07   1/31/18    
216     C     2,707     Altamonte Mall  
451 Altamonte Ave., #1341
  Altamonte Springs   FL   32701   407.332.7362   407.332.7908   5/15/08  
1/31/19     217     C     2,186     Riverchase Galleria  
3000 Riverchase Galleria, #286
  Hoover   AL   35244   205.560.0695   205.560.0697   10/21/07   1/31/18     218
    C     2,164     North Point Mall  
1000 North Point Circle, #2032
  Alpharetta   GA   30022   770.667.2253   770.667.2071   11/15/07   1/31/18    
219     C     2,381     Augusta Mall  
3450 Wrightsboro Road, #2510
  Augusta   GA   30909   706.736.1070   706.736.1072   10/19/07   1/31/18    
220     C     2,080     Meadowood Mall  
5000 Meadowood Mall Clrcle, #C104
  Reno   NV   89502   775.828.9400   776.828.9403   3/13/08   1/31/18     221  
  C     1,997     Chandler Fashion Center  
3111W. Chandler Blvd. #2436
  Chandler   AZ   85226   480.963.8600   480.963.8610   11/8/07   11/30/17    
222     C     7,800     San Francisco  
200 Powell Street
  San Francisco   CA   94102   415.986.7044   415.986.7056   10/16/08   10/31/18
    223     WHS     7,102     Baldridge Commons  
350 N. Dysart Road, Suites 205, 207, 208, & 209
  Goodyear   AZ   85338   623.932.2027   623.932.3770   4/17/08   1/31/13    
224     OTL     3,196     Houston Premium Outlets  
29300 Hempstead Road, #0861
  Cypress   TX   77433   281.758.1830   281.758.1639   3/27/08   1/31/14





--------------------------------------------------------------------------------



 



                                                                               
                                          STORE   STORE           LOCATION      
                                OPEN     NO.   TYPE   SQ.FT   NAME   ADDRESS  
CITY   STATE   ZIP   PHONE   FAX   DATE   EXP.DATE
225
  C     2,569     Perimeter Mall   4400 Ashford-Dunwoody Rd., #1035   Atlanta  
GA     30346       770.396.4221       770.398.4082     4/3/08   1/31/19
 
                                                           
226
  C     2,002     The Oaks Mall Florida   6215 Newberry Road, #H6   Gainesville
  FL     32605       352.332.2473       352.332.2708     9/18/08   1/31/19
 
                                                           
227
  C     2,500     Pembroke Lakes Mall   11401 Pines Bivd., #426   Pembroke Pines
  FL     33026       954.447.1449       954.447.1491     6/13/09   1/31/20
 
                                                           
228
  C     2,174     Coastlnad Center   1900 North Tamiami Trall, #H5   Naples   FL
    34102       239.261.3449       239.262.2692     6/12/08   1/31/19
 
                                                           
229
  C     3,035     The Palmer House Hilton
Retail Development   17 East Monroe St., #S-5
SHIPPING ADDRESS:
105 S. State St.   Chicago   IL     60603       312.346.2302       312.346.2387
    5/1/08   6/30/23
 
                                                           
230
  C     2,623     Westfield Southcenter   816 Southcenter Mall, #1140   Tukwila
  WA     98188       206.246.2459       206.246.0662     7/25/08   1/31/18
 
                                                           
231
  OTL     3,500     Prime Outlets Williamsburg   5555 Richmond Rd., #G140  
Williamsburg   VA     23188       757.220.3813       757.220.4824     4/17/08  
4/30/18
 
                                                           
232
  OTL     3,500     Prime Outlets Puerto Rico   1 Prime Outlets Bivd., #520  
Barceloneta   PR     00617       787.970.0134       787.970.0136     11/14/08  
11/30/18
 
                                                           
233
  OTL     3,542     Prime Outlets Hagerstown   495 Prime Outlets Bivd., #585  
Hagerstown   MD     21740       240.420.0050       240.420.0052     3/13/09  
3/31/19
 
                                                           
235
  OTL     3,195     Prime Outlets Birch Run   12240 South Beyer Rd., #V011  
Birch Run   MI     48415       989.624.9336       989.624.9526     4/10/08  
4/30/18
 
                                                           
236
  C     2,500     Westgate City Center   9404 W. Westgate Bivd., #C107  
Glendale   AZ     85305       623.772.1717       623.772.1919     1/18/08  
1/31/19
 
                                                           
237
  C     2,694     SanTan Village   2174 East Williams Field Road, #538   Gilbert
  AZ     85296       480.857.2442       480.857.8227     3/27/08   3/31/18
 
                                                           
238
  C     2,660     Greenwood Park Mall   1251 U.S. Highway 31 N, #C08C  
Greenwood   IN     46142       317.885.9470       317.885.9471     4/17/08  
1/31/19
 
                                                           
239
  C     2,600     The Avenues   10300 Southside Bivd., #1090A   Jacksonville  
FL     32256       904.363.2838       904.363.2928     5/22/08   1/31/19
 
                                                           
240
  OTL     2,227     Livingston Designer Outlet   Almondvale Avenue, Unit 119
West Lothian, EH54 6QX   Livingston   Scotland           441506465605
Sales floor   441506465604
office number   4/25/08   3/31/18
 
                                                           
241
  C   3028 Ground
Floor 1728
Basement 1300   Union Square   15 Union Square West, Space C   New York   NY    
10003       212.647.8891       212.647.8893     12/6/08   4/30/19
 
                                                           
242
  C     2,300     Westfield Galleria at
Roseville   1151 Galleria Bivd., #2085   Roseville   CA     96678      
916.782.1404       916.782.1462     7/11/09   1/31/20
 
                                                           
243
  OTL     3,000     Preferred Outlets at Tulare   1549 Retherford St., #C075  
Tulare   CA     93274       559.684.7478       559.684.7495     11/6/09  
1/31/11

 



--------------------------------------------------------------------------------



 



                                                                               
          STORE   STORE       LOCATION                                 NO   TYPE
  SQ.FT.   NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE   EXP.
DATE
244
  OTL   3,401   Crossiron Mills   261055 Crossiron Bivd,#433 Rocky View  
Alberta   canada   T4AOG3   403.275.8013   403.275.8037   8/19/09   8/31/19
 
                                           
247
  OTL   3,040   The Legends at Sparks Marina   1350, Scheels Drive, #138  
Sparks   NV   89434   775.358.4082   775.358.7528   6/18/09   1/31/20
 
                                           
248
  OTL   3,361   Lighthouse Place Premium Outlets   601 Wabash St, #G030  
Michigan City   IN   46360   219.878.0526   219.878.0527   8/28/08   1/31/20
 
                                           
249
  OTL   4,000   The Crossing Factory Outlets   1000 Route 611, Space #D04  
Tannersville   PA   18372   570.629.4210   670.629.5017   9/25/08   1/31/19
 
                                           
251
  OTL   3,000   Tanger Factory Outlets at   800 Steven B Tanger Blvd,#1210  
Commerce   GA   30529   706.336.8471   706.336.8483   4/24/09   4/30/14
 
          Commerce                                
 
                                           
252
  OTL   3,727   Tanger Factory Outlets at Myrtle Beach Hwy 501   4633 Factory
Stores Blvd,#170   Myrtle Beach   SC   29579   843.236.8085   843.236.6650  
9/4/08   9/30/13
 
                                           
255
  OTL   3,154   Prime Outlet Jeffersonville   8000 Factory Shops Bivd,#620  
Jeffersonville   OH   43128   740.948.2048   740.948.2036   9/4/08   9/30/18
 
                                           
257
  WHS   6,000   Nellis Plaza   305 N.Nellis Blvd,#105   LasVegas   NV   89110  
702.437.7676   702.437.7141   11/28/08   1/31/14
 
                                           
258
  C   2,312   Tucson Mall   4600 N.Oracla Road, #217   Tucson   AZ   85705  
520.293.2355   520.293.2257   3/20/09   3/31/19
 
                                           
259
  C   2,500   Lincoin Road   730 Linocoin Road   Miami   FL   33139  
305.673.9601   305.674.8268   8/1/09   3/31/19
 
                                           
260
  C   3,252   Natick Collection   1245 Worcester Street, #4066   Natick   MA  
01760   508.661.0569   508.651.4174   11/26/08   10/31/18
 
                                           
261
  C   2,227   Park Meadows   8406 Park Meadows Center Dr, #1170 (mall should be
sent to #1081)   Lone Tree   CO   80124   720.873.2800   720.873.2819   11/13/08
  11/30/18
 
                                           
262
  OTL   3,678   Prime Outlet Gaffney   1 Factory Shops Blvd.,#440   Gaffney   SC
  29341   864.487.9536   864.487.9537   3/13/09   3/31/19
 
                                           
263
  OTL   3,780   The Shoppes at Prime Outlets   5269 Internatlonal Dr,#C  
Orlando   FL   32819   407.351.2902   407.351.2964   2/13/09   2/28/14
 
          International–Orlando.                                
 
                                           
264
  OTL   3,000   Tanger Outlets Howell   1476 N.Burkhart Road, #H12O   Howell  
MI   48855   517.545.5715   517.546.5717   3/19/09   3/31/14
 
                                           
266
  OTL   3,500   Edinburgh Premium Outlets   11741 North Executive Drive,#885  
Edinburgh   IN   46124   812.526.6044   812.526.5147   3/27/09   1/31/20
 
                                           
268
  OTL   3,848   Citadel Outlets   100 Citadel Drive, #426   Commerce   CA  
90040   323.832.9884   323.832.9870   5/22/09   5/31/19
 
                                           
269
  OTL   2,850   Vacaville Premium Outlats   321 Nut Tree Road, #131H   Vacaville
  CA   95687   707.451.3768   707.451.3785   5/22/09   1/31/20

 



--------------------------------------------------------------------------------



 



                                                              STORE NO.   STORE
TYPE   SQ.FT.   LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX  
OPEN DATE   EXP. DATE
270
  OTL     2,073     Ashford Designer Outlet Centre   Kimberley Way, Space
#93-94F, Ashford, Kent, TN24 OSD, UK   Ashford   England   TN24 OSD     0044
1233 664995       0044 1233 632278     3/13/09   1/18/19
 
                                                           
272
  C     2,382     Richmond Centre   6551 No. 3 Road, #1648A Richmond, B.C.,
Canada   Richmond   Canada     V6Y 2B6       604.278.2712       604.278.2749    
8/15/09   7/31/19
 
                                                           
274
  OTL     3,265     Cincinnati Premium Outlets   619 Premium Outlet Drive  
Monroe   OH     45050       513.539.9116       513.539.9126     8/6/09   1/31/20
 
                                                           
275
  C     1,608     Florida Center   Av. Vicuña Mackenna 6100 La Florida store
2041   Santiago   Chile             (56 2) 2831351             5/1/09   7/23/11
 
                                                           
276
  C     1,223     Alto Las Condes   Av. Kennedy 9001 Las Condes store 3145  
Santiago   Chile             (56 2) 2131342             5/1/09   10/9/13
 
                                                           
277
  C     1,073     Portal Temuco   Av. Alemania 0671 Temuco store 2025   Temuco  
Chile             (56 45) 451439             5/1/09   10/19/13
 
                                                           
278
  C     1,303     Mall Plaza Vespucio   Avenida Vicuña Mackenna Oriente No. 7110
La Florida store 279   Santiago   Chile             (56 2) 5863100            
5/1/09   9/30/16
 
                                                           
279
  C     786     Plaza Antofagasta   Av. Balmaceda Interior (recinto portuario)
local 241   Antofagasta   Chile             (56 55) 533234             5/1/09  
8/31/14
 
                                                           
280
  C     1,303     Plaza Oeste Shopping Center   Av. Americo Vespucio 1501
Cerrillos local D-302/D-306/D-310   Santiago   Chile             (56 2) 5863805
            5/1/09   12/1/10
 
                                                           
281
  C     1,162     Marina Arauco Mall   Av. Libertad 1348 Viña del Mar local 212
  Viña del Mar   Chile             (56 32) 2692873             5/1/09   1/31/11
 
                                                           
282
  C     947     Parque Arauco Shopping Center   Av. Kennedy 5118 Las Condes
local 180   Santiago   Chile             (56 2) 3422842             5/1/09  
2/20/12
 
                                                           
283
  C     1,017     Mall Plaza Norte   Av. Americo Vespucio 1737 Huechuraba local
2098-2102-2106   Santiago   Chile             (56 2) 5860599             5/1/09
  11/5/11
 
                                                           
284
  C     1,388     Mall Plaza del Trebol   Av. Jorge Alessandri 3177 No. 7110
Talcahuano local A-126/128   Concepcion   Chile             (56-14) 2563787    
        5/1/09   10/20/16
 
                                                           
286
  OTL     3,506     The Outlets at Zion   250 North Red Cliffs Drive, #25   St.
George   UT     84790       435.673.2160       435.688.2084     7/24/09  
7/10/10
 
                                                           
287
  WHS     12,000     Rosedale Highway   6951 Rosedale Highway   Bakersfield   CA
    93308       661.325.1683       661.325.0644     8/8/09   7/15/10
 
                                                           
288
  C     3,469     Covent Garden   2/3 James St. Covent Garden   London   England
  WC2 E8BH     44.207.836.9097       44.207.836.7827     12/18/09   9/24/19
 
                                                           
289
  C     2,301     The Strand at Huntington Beach   180 Fifth St., #110  
Huntington Beach   CA     92648       714.969.2101       714.969.2123    
11/21/09   11/30/19
 
                                                           
291
  OTL     2,200     Factory Vila do Conde   Avenida Fonte Cova, Space #125
4480-791 Modivas, Vila do Conde   Vila do Conde   Portugal             n/a      
      March 2010   n/a
 
                                                           
293
  OTL     2,840     The Outlets at Hershey   116 Outlet Square   Hershey   PA  
  17033       713.633.8700       713.633.8702     2/18/10   2/28/15
 
                                                           
294
  C     2,276     Easton Town Center   3992 Gramercy Street, #724   Columbus  
OH     43219       614.470.6889       614.470.6895     March 2010   n/a





--------------------------------------------------------------------------------



 



                                              STORE NO.   STORE TYPE   SQ.FT.  
LOCATION NAME   ADDRESS   CITY   STATE   ZIP   PHONE   FAX   OPEN DATE  
EXP.DATE
295
  C   2,497   Westfield Vaiencia Town Center   24201 West Valercia Blvd., #1050
  Vaiencia   CA   91335   661.284,6137   661.0284.7752   March 2010   n/a
 
                                           
296
  WHS   9,600   Rosemead Place   3518 Rosemead Blvd.   Rosemead   CA   81770  
626.572.9301   626.572.8507   11/27/09   5/15/10
 
                                           
297
  WHS   5,520   College Town Plaza   4702 S. Maryland Parkway   Las Vegas   NV  
89119   702.597.1159   702.597.1635   11/20/09   11/30/10
 
                                           
298
  WHS   10,000   Center City,Paterson   301 Main Street, #124.#132   Paterson  
NJ   07505   873.278.1021   973.278.1404   1/7/10   1/31/2011
 
                                           
305
  WHS   8,900   Route 22   115 route 22 East   Springfield   NJ   07081  
973.376.1791   973.376.1792   2/19/10   2/28/11
 
                                           
307
  OTL   3,550   Johnson Creek Premium Outlets   575 W. Linmar Lane, #B-169  
Johnson Creek   WI   53038   n/a   n/a   March 2010   n/a
 
                                           
308
  OTL   4,033   Aurora Farms Premium Outlets   549 South Chillicothe Road, #260
  Aurora   OH   44202   n/a   n/a   March 2010   n/a
 
                                           
520
      40   Fashion Show Las Vegas cart   3200 Las Vegas Boulevard, South #5576  
Las Vegas   NV   89109   702.785.0125   n/a   5/15/09   6/30/10

 



--------------------------------------------------------------------------------



 



Schedule 4.1(c)
Capitalization of Parent’s Subsidiaries

                                                              Percentage of    
                          Outstanding Shares                       Number of    
Owned directly or       Authorized Shares     Authorized Shares     Outstanding
Shares     indirectly by   Name of Entity   of Common Stock     of Preferred
Stock     Owned by Parent     Parent  
Skechers U.S.A., Inc. II
    1,000       0       1,000       100 %
Skechers By Mail, Inc.
    10,000       0       100       100 %
310 Global Brands, Inc.
    100,000       0       9,500       100 %
Skechers USA Canada, Inc.
  Unlimited     0       100       100 %
Skechers USA, Ltd.
                            100 %(1)
Skechers USA Iberia, S.L.
                            100 %(1)
Skechers USA Deutschland GmbH
                            100 %(1)
Skechers USA France S.A.S.
                            100 %(1)
Skechers EDC SPRL
                            100 %(2)
Skechers USA Benelux B.V.
                            100 %(2)
Skechers USA Italia S.r.l
                            100 %(1)
Skechers S.a.r.l.
                            100 %(2)
Skechers Holdings Jersey Limited
                            100 %
Skechers International
                            100 %(4)
Skechers International II
                            100 %(5)
Skechers Do Brasil Calcados LTDA
                            100 %(6)
Comercializadora Skechers Chile Limitada
                            100 %(3)
Skechers Footwear (Dongguan) Co., Ltd.
                            100 %(7)
Skechers Japan YK
                            100 %(1)
Skechers USA Mauritius 10
                            100 %(8)
Skechers USA Mauritius 90
                            100 %(8)
Skechers China Business Trust
                            100 %(9)
Skechers Holdings Mauritius
                            100 %(10)
Skechers Trading (Shanghai) Co. Ltd.
                            50 %(11)
Skechers China Limited
    10,000       0       500 (12)     50 %
Skechers Hong Kong Limited
    1,800,000       0       630,000 (13)     35 %
Skechers Southeast Asia Limited
    10,000       0       500 (12)     50 %
Skechers Malaysia Sdn Bhd
    500,000       0       250,000 (14)     50 %
Skechers Singapore Pte. Limited
    200,000       0       100,000 (14)     50 %
Skechers (Thailand) Limited
    58,824       0       29,999       51 %
Skechers Collection, LLC
                            100 %(15)

 



--------------------------------------------------------------------------------



 



                                                              Percentage of    
                          Outstanding Shares                       Number of    
Owned directly or       Authorized Shares     Authorized Shares     Outstanding
Shares     indirectly by   Name of Entity   of Common Stock     of Preferred
Stock     Owned by Parent     Parent  
Skechers Sport, LLC
                            100 %(15)
Duncan Investments, LLC
                            100 %(15)
Yale Investments, LLC
                            100 %(15)
Sepulveda Blvd. Properties, LLC
                            100 %(15)
SKX Illinois, LLC
                            100 %(15)
Skechers Guangzhou Co. Ltd.
                            50% (11)
Skechers R.B., LLC
                            100 %

 

(1)   100% owned by Skechers S.a.r.l.   (2)   100% owned by Skechers
International   (3)   99% owned by Skechers S.a.r.l. and 1% owned by Skechers
International, with nominee agreement granting control of latter’s interest to
Skechers S.a.r.l.   (4)   No shares issued. Percentage represents partnership
interest, of which Parent owns 90% directly and 10% via Skechers U.S.A. Inc. II.
  (5)   No shares issued. Percentage represents partnership interest, of which
Parent owns 8.6% directly and 91.4% via Skechers International.   (6)   Skechers
S.a.r.l. owns 99.99% of the shares and Skechers U.S.A., Inc. holds .01% of the
shares   (7)   100% owned by Skechers Holdiings Mauritius, Ltd.   (8)   100%
owned by Skechers Holdings Jersey Limited   (9)   90% owned by Skechers USA
Mauritius 90, Ltd. and 10% owned by Skechers USA Mauritius 10, Ltd.   (10)  
100% owned by Skechers China Business Trust   (11)   100% owned by Skechers
China Limited   (12)   Shares issued to Skechers S.a.r.l., which is a 50% owner
  (13)   Shares issued to Skechers China Limited, which is a 70% owner   (14)  
Shares issued to Skechers Southeast Asia Limited, which is a 100% owner   (15)  
No shares issued. Percentage represents membership interest in limited liability
company.

 



--------------------------------------------------------------------------------



 



Schedule 4.6(a)
Jurisdction of Organization

          Jurisdiction of Name of Entity   Organization
SKECHERS U.S.A., INC.
  Delaware
Skechers U.S.A., Inc. II
  Delaware
SKECHERS BY MAIL, INC.
  Delaware
310 Global Brands, Inc.
  Delaware
Skechers USA Canada Inc.
  Canada
Skechers USA Ltd.
  England
Skechers USA Iberia, S.L.
  Spain
Skechers USA Deutschland GmbH
  Germany
Skechers USA France SAS
  France
Skechers EDC SPRL
  Belgium
Skechers USA Benelux B.V
  Netherlands
Skechers USA Italia S.r.l
  Italy
Skechers S.a.r.l.
  Switzerland
Skechers Holdings Jersey Limited
  Jersey
Skechers International
  Jersey
Skechers International II
  Jersey
Skechers Do Brasil Calcados LTDA
  Brazil
Comercializadora Skechers Chile Limitada
  Chile
Skechers Footwear (Dongguan) Co., Ltd.
  China
Skechers Japan YK
  Japan
Skechers USA Mauritius 10
  Mauritius
Skechers USA Mauritius 90
  Mauritius
Skechers China Business Trust
  China
Skechers Holdings Mauritius
  Mauritius
Skechers Trading (Shanghai) Co. Ltd.
  China
Skechers China Limited
  Hong Kong
Skechers Hong Kong Limited
  Hong Kong
Skechers Southeast Asia Limited
  Hong Kong
Skechers Malaysia Sdn. Bhd.
  Malaysia
Skechers Singapore Pte. Limited
  Singapore
Skechers (Thailand) Limited
  Thailand
SKECHERS COLLECTION, LLC
  California
SKECHERS SPORT, LLC
  California
Duncan Investments, LLC
  California
Yale Investments, LLC
  Delaware
Sepulveda Blvd. Properties, LLC
  California
SKX ILLINOIS, LLC
  Illinois
Skechers Guangzhou Co. Ltd.
  China
Skechers R.B., LLC
  Delaware

 



--------------------------------------------------------------------------------



 



Schedule 4.6(b)
Chief Executive Offices

          Name of Entity   Address   City, State, Zip Code, Country
Skechers U.S.A., Inc.
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Skechers U.S.A., Inc. II
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Skechers By Mail, Inc.
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
310 Global Brands, Inc.
  225 S. Sepulveda Blvd.   Manhattan Beach, CA 90266, USA
Skechers USA Canada Inc.
  2425 Matheson Boulevard East # 120   Mississauga ON L4W 5K4, Canada
Skechers USA Ltd.
  Katherine House Darkes Lane   Hertfordshire EN6 2JD, United Kingdom
 
  9/11 Wyllyotts Place, Potters Bar    
Skechers USA Iberia, S.L.
  C/ Serrano 40, 1 — izda, 1st Floor   28001 Madrid, Spain
Skechers USA Deutschland GmbH
  Waldstrasse 74   63128 Dietzenbach, Germany
Skechers USA France SAS
  20 rue des Capucines   75002 Paris, France
Skechers EDC SPRL
  Parc Industriel Hauts-Sarts, zone 3   4041 Milmort, Belgium
 
  Avenue du parc industriel 159    
Skechers USA Benelux B.V
  Cartographenweg 16   5141 MT Waalwijk, Holland, The Netherlands
Skechers USA Italia S.r.l
  Via Alberto Dominutti, 6   37135 Verona, Italy
Skechers S.a.r.l.
  Rue de la Mercerie 12, 7th Floor   CH-1003 Lausanne, Switzerland
Skechers Holdings Jersey Limited
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers International
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers International II
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers Do Brasil Calcados LTDA
  Rua Haddock Lobo, 1307, 17th Floor, Cj-171   Cerqueira Cesar, Sao Paulo,
01414-003, Brazil
Comercializadora Skechers Chile Limitada
  Avenue Kennedy 5118   Tercer Piso, Vitacura, Santiago, Chile
Skechers Footwear (Dongguan) Co., Ltd.
  Building S Development Zone of Chi-Ling Hou   Dongguan City, Guangdong
Province, 523940, PRC
Skechers Japan YK
  7-4 Nishi Shimbashi, 2-Chome, Minat   Tokyo, Japan
Skechers USA Mauritius 10
  4th Floor, IBL House, Caudan   Port Louis, Mauritius
Skechers USA Mauritius 90
  4th Floor, IBL House, Caudan   Port Louis, Mauritius
Skechers China Business Trust
  Templar House, Don Road   St. Helier, Channel Islands JE1 2TR, Jersey
Skechers Holdings Mauritius
  4th Floor, IBL House, Caudan   Port Louis, Mauritius
Skechers Trading (Shanghai) Co. Ltd.
  Red House 3/F, No. 35 South Shanxi Road   Luwan District, Shanghai, China
Skechers China Limited
  Red House 3/F, No. 35 South Shanxi Road   Luwan District, Shanghai, China
Skechers Hong Kong Limited
  Block C, 10/F, Roxy Industrial Centre   Kwai Chung, Hong Kong
 
  58-66 Tai Lin Pai Road    
Skechers Southeast Asia Limited
  Block C, 10/F, Roxy Industrial Centre   Kwai Chung, Hong Kong
 
  58-66 Tai Lin Pai Road    
Skechers Malaysia Sdn. Bhd.
  Suite B-14-1 & @ Wisma Panta, Plaza Pantai,   59200 Kuala Lumpur, Malaysia
 
  No. 5 Jalan 4/83A Off Jalan Pantai Bahru    
Skechers Singapore Pte. Limited
  45 Ubi Road 1 #03-03/04, Summit Building   Singapore 408696
Skechers (Thailand) Limited
  1 Silom Road, Level 8 Zuellig House   Bangkok 10500, Thailand
Skechers Collection, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Skechers Sport, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Duncan Investments, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Yale Investments, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Sepulveda Blvd. Properties, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
SKX Illinois, LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA
Skechers Guangzhou Co. Ltd.
  Red House 3/F, No. 35 South Shanxi Road   Luwan District, Shanghai, China
Skechers R.B., LLC
  228 Manhattan Beach Blvd.   Manhattan Beach, CA 90266, USA

 



--------------------------------------------------------------------------------



 



Schedule 4.6(c)
Tax & Organizational ID Numbers

                              Organizational ID   Name of Entity   Federal Tax
ID Number     Number  
Skechers U.S.A., Inc.
    95-4376145     2902395 (DL)
Skechers U.S.A., Inc. II
    95-4747242     3056393 (DL)
Skechers By Mail, Inc.
    95-4701399     2934535 (DL)
310 Global Brands, Inc.
    43-2009441     3636174 (DL)
Skechers USA Canada Inc.
  none   none
Skechers USA Ltd.
    98-0347474     none
Skechers USA Iberia, S.L.
    98-0372248     none
Skechers USA Deutschland GmbH
    98-0346701     none
Skechers USA France SAS
    98-0346857     none
Skechers EDC SPRL
    98-0385255     none
Skechers USA Benelux B.V
    98-0392991     none
Skechers USA Italia S.r.l
    47-0914957     none
Skechers S.a.r.l.
    98-0349046     none
Skechers Holdings Jersey Limited
  none   none
Skechers International
    98-0357124     none
Skechers International II
  none   none
Skechers Do Brasil Calcados LTDA
    98-0518943     none
Comercializadora Skechers Chile Limitada
    98-0620147     none
Skechers Footwear (Dongguan) Co., Ltd.
    98-0495337     none
Skechers Japan YK
    98-0499824     none
Skechers USA Mauritius 10
  none   none
Skechers USA Mauritius 90
    98-0492180     none
Skechers China Business Trust
    98-6058967     none
Skechers Holdings Mauritius
    98-0492179     none
Skechers Trading (Shanghai) Co. Ltd.
    98-0551967     none
Skechers China Limited
    98-0620149     none
Skechers Hong Kong Limited
    98-0620152     none
Skechers Southeast Asia Limited
    98-0620150     none
Skechers Malaysia Sdn. Bhd.
    98-0528395     none
Skechers Singapore Pte. Limited
    98-0518944     none
Skechers (Thailand) Limited
    98-0520045     none
Skechers Collection, LLC
  none   200001310034 (CA)
Skechers Sport, LLC
  none   200001310032 (CA)
Duncan Investments, LLC
    95-4846458     200103210004 (CA)
Yale Investments, LLC
    95-4833459     3312951 (DL)
Sepulveda Blvd. Properties, LLC
    26-2370011     200809810243 (CA)
SKX Illinois, LLC
    27-0375751     03130428 (IL)
Skechers Guangzhou Co. Ltd.
  pending   none
Skechers R.B., LLC
  none   4778094 (DL)

 



--------------------------------------------------------------------------------



 



Credit Agreement
Schedule 4.12
Environmental Matters
In January 2009, Highland Fairview, I, Highland Fairview, II, Highland Fairview,
III, Highland Fairview, IV and HF Logistics I, LLC (collectively, “Highland
Fairview”) and the City of Moreno Valley entered into a Settlement Agreement
with the Sierra Club. Pursuant to the Settlement Agreement, Highland Fairview
agreed that (i) the distribution facility in Rancho Belago, California would use
certain low environmental impact procedures and equipment, including solar
cells, solar water heaters and trucks of a particular classification, and
certain equipment would be prohibited in the construction of the facility
(ii) certain roads and highways adjacent to or near the facility would be
designed in certain physical configurations with specified signage, (iii) the
facility would be designed to obtain LEED certification and (iv) certain
payments shall be made to the Sierra Club and its attorneys. The Company, as the
operator of the distribution facility, will be responsible for implementing
certain mandates of the Settlement Agreement. The Settlement Agreement is not
expected to result in a Material Adverse Change.

 



--------------------------------------------------------------------------------



 



Schedule 4.17
Material Contracts

1.   Amended and Restated 1998 Stock Option, Deferred Stock and Restricted Stock
Plan of Skechers U.S.A., Inc.   2.   Amendment No. 1 to Amended and Restated
1998 Stock Option, Deferred Stock and Restricted Stock Plan of Skechers U.S.A.,
Inc.   3.   Amendment No. 2 to Amended and Restated 1998 Stock Option, Deferred
Stock and Restricted Stock Plan of Skechers U.S.A., Inc.   4.   Amendment No. 3
to Amended and Restated 1998 Stock Option, Deferred Stock and Restricted Stock
Plan of Skechers U.S.A., Inc.   5.   2006 Annual Incentive Compensation Plan of
Skechers U.S.A., Inc.   6.   2007 Incentive Award Plan of Skechers U.S.A., Inc.
  7.   Form of Restricted Stock Agreement under 2007 Incentive Award Plan of
Skechers U.S.A., Inc.   8.   2008 Employee Stock Purchase Plan of Skechers
U.S.A., Inc.   9.   Indemnification Agreement dated June 7, 1999 between
Skechers U.S.A., Inc. and its directors and executive officers.   10.  
Registration Rights Agreement dated June 9, 1999, between Skechers U.S.A., Inc.,
the Greenberg Family Trust and Michael Greenberg.   11.   Tax Indemnification
Agreement dated June 8, 1999, between Skechers U.S.A., Inc. and certain
shareholders.   12.   Promissory Note, dated December 27, 2000, between Skechers
U.S.A., Inc. and Washington Mutual Bank, FA, for the purchase of property
located at 225 South Sepulveda Boulevard, Manhattan Beach, California.   13.  
Loan Agreement, dated December 21, 2000, between Yale Investments, LLC, and MONY
Life Insurance Company, for the purchase of property located at 1670 South
Champagne Avenue, Ontario, California.   14.   Promissory Note, dated
December 21, 2000, between Yale Investments, LLC, and MONY Life Insurance
Company, for the purchase of property located at 1670 Champagne Avenue, Ontario,
California.   15.   Agreement dated August 25, 2005 between Duncan Investments,
LLC, a wholly owned subsidiary of Skechers U.S.A., Inc., and Morley Construction
Company regarding 330 South Sepulveda Boulevard, Manhattan Beach, California.

 



--------------------------------------------------------------------------------



 



16.   Lease Agreement, dated November 21, 1997, between Skechers U.S.A., Inc.
and The Prudential Insurance Company of America, regarding 1661 South Vintage
Avenue, Ontario, California.   17.   First Amendment to Lease Agreement, dated
April 26, 2002, between Skechers U.S.A., Inc. and ProLogis California I LLC,
regarding 1661 South Vintage Avenue, Ontario, California.   18.   Second
Amendment to Lease Agreement, dated December 10, 2007, between Skechers U.S.A.,
Inc. and ProLogis California I LLC, regarding 1661 South Vintage Avenue,
Ontario, California.   19.   Third Amendment to Lease Agreement, dated
January 29, 2009, between Skechers U.S.A., Inc. and ProLogis California I LLC,
regarding 1661 South Vintage Avenue, Ontario, California.   20.   Fourth
Amendment to Lease Agreement, dated September 23, 2009, between Skechers U.S.A.,
Inc. and ProLogis California I LLC, regarding 1661 South Vintage Avenue,
Ontario, California.   21.   Lease Agreement, dated November 21, 1997, between
Skechers U.S.A., Inc. and The Prudential Insurance Company of America, regarding
1777 South Vintage Avenue, Ontario, California.   22.   First Amendment to Lease
Agreement, dated April 26, 2002, between Skechers U.S.A., Inc. and Cabot
Industrial Properties, L.P., regarding 1777 South Vintage Avenue, Ontario,
California.   23.   Second Amendment to Lease Agreement, dated May 14, 2002,
between Skechers U.S.A., Inc. and Cabot Industrial Properties, L.P., regarding
1777 South Vintage Avenue, Ontario, California.   24.   Third Amendment to Lease
Agreement, dated May 7, 2007, between Skechers U.S.A., Inc. and CLP Industrial
Properties, LLC, which is successor to Cabot Industrial Properties, L.P.,
regarding 1777 South Vintage Avenue, Ontario, California.   25.   Fourth
Amendment to Lease Agreement, dated November 10, 2007, between Skechers U.S.A.,
Inc. and CLP Industrial Properties, LLC, regarding 1777 South Vintage Avenue,
Ontario, California.   26.   Fifth Amendment to Lease Agreement, dated
January 29, 2009, between Skechers U.S.A., Inc. and CLP Industrial Properties,
LLC, regarding 1777 South Vintage Avenue, Ontario, California.   27.   Sixth
Amendment to Lease Agreement, dated October 26, 2009, between Skechers U.S.A.,
Inc. and CLP Industrial Properties, LLC, regarding 1777 South Vintage Avenue,
Ontario, California.   28.   Lease Agreement, dated April 10, 2001, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 4100 East Mission
Boulevard, Ontario, California.

 



--------------------------------------------------------------------------------



 



29.   First Amendment to Lease Agreement, dated October 22, 2003, between
Skechers U.S.A., Inc. and ProLogis California I LLC, regarding 4100 East Mission
Boulevard, Ontario, California.   30.   Second Amendment to Lease Agreement,
dated April 21, 2006, between Skechers U.S.A., Inc. and ProLogis California I
LLC, regarding 4100 East Mission Boulevard, Ontario, California.   31.   Lease
Agreement, dated February 8, 2002, between Skechers International, a subsidiary
of Skechers U.S.A., Inc., and ProLogis Belgium II SPRL, regarding ProLogis Park
Liege Distribution Center I in Liege, Belgium.   32.   Lease Agreement dated
September 25, 2007 between Skechers U.S.A., Inc. and HF Logistics I, LLC,
regarding distribution facility in Moreno Valley, California   33.   Amendment
to Lease Agreement, dated December 18, 2009 by and between Skechers U.S.A., Inc.
and HF Logistics I, LLC, regarding distribution facility in Moreno Valley,
California.   34.   Lease Agreement dated May 20, 2008 between Skechers EDC
SPRL, a subsidiary of Skechers U.S.A., Inc., and ProLogis Belgium III SPRL,
regarding ProLogis Park Liege Distribution Center II in Liege, Belgium.   35.  
Addendum to Lease Agreement dated May 20, 2008 between Skechers EDC SPRL, a
subsidiary of Skechers U.S.A., Inc., and ProLogis Belgium III SPRL, regarding
ProLogis Park Liege Distribution Center I in Liege, Belgium.   36.   Lease
Agreement dated May 9, 2007 between Skechers U.S.A., Inc. and ASB Blatteis
Powell Street, LLC, regarding 200 Powell Street, San Francisco, California.  
37.   First Amendment to Lease Agreement, dated December 28, 2007, between
Skechers U.S.A., Inc. and ASB Blatteis Powell Street, LLC, regarding 200 Powell
Street, San Francisco, California.   38.   Second Amendment to Lease Agreement,
dated August 4, 2008, between Skechers U.S.A., Inc. and ASB Blatteis Powell
Street, LLC, regarding 200 Powell Street, San Francisco, California.   39.  
Lease Agreement dated August 13, 2007 between Skechers U.S.A., Inc. and Thor
Palmer House Retail LLC regarding 17 East Monroe Street, Chicago, Illinois.  
40.   Lease Agreement dated June 20, 2008 between Skechers U.S.A., Inc. and KLCH
Associates regarding 140 West 34th Street, New York, New York.   41.   Lease
Agreement dated May 23, 2003 between Skechers USA Limited, a wholly owned
subsidiary of Skechers U.S.A., Inc., and The Trafford Centre Limited regarding
153 Regent Crescent, London, United Kingdom.

 



--------------------------------------------------------------------------------



 



42.   Amendment to Lease Agreement, dated January 14, 2009, between Skechers USA
Limited, a wholly owned subsidiary of Skechers U.S.A., Inc., and The Trafford
Centre Limited regarding 153 Regent Crescent, London, United Kingdom.   43.  
Purchase Order dated June 23, 2009 from Skechers U.S.A., Inc. to WEI West, Inc.
for approximately $80.7 million regarding material handling system and
engineering services for new distribution center, of which approximately
$45.3 million in payables remains outstanding.   44.   License Agreement dated
April 7, 2003 between Ecko.Complex, LLC dba Ecko Unltd., Skechers U.S.A., Inc.
II and Skechers International II   45.   License Agreement dated December 5,
2005 between Zoo York, LLC, Skechers U.S.A., Inc. II and Skechers S.a.r.l.   46.
  License Agreement dated August 2007 between bebe stores, inc., Skechers
U.S.A., Inc. and Skechers U.S.A., Inc. II.   47.   Buying Agency Agreement dated
June 1, 2006 between Skechers U.S.A., Inc. II and Skechers Holdings Jersey
Limited.   48.   Cost Sharing Agreement dated July 1, 2001 between Skechers
U.S.A., Inc., Skechers U.S.A., Inc. II and Skechers International II.   49.  
First Amendment to Cost Sharing Agreement, dated January 1, 2005, between
Skechers U.S.A., Inc., Skechers U.S.A., Inc. II, Skechers International II and
Skechers USA Canada, Inc.   50.   Skechers International II Partnership
Agreement dated June 29, 2001 by Skechers U.S.A., Inc.   51.   Limited Liability
Company Agreement of HF Logistics-SKX, LLC, dated January 30, 2010, between
Skechers RB, LLC and HF Logistics I, LLC.

 